


Exhibit 10.27

 

E

 

SPECIAL TERMS AND CONDITIONS FOR USE IN MOST GRANTS AND COOPERATIVE AGREEMENTS

4

RESOLUTION OF CONFLICTING CONDITIONS

4

AWARD AGREEMENT TERMS AND CONDITIONS

4

AWARD PROJECT PERIOD

4

CONDITIONS ON AWARD

4

PAYMENT PROCEDURES - REIMBURSEMENT THROUGH THE AUTOMATED CLEARING HOUSE (ACH)
VENDER INQUIRY PAYMENT ELECTRONIC REPORTING SYSTEM (VIPERS)

5

COST SHARING FFRDC’S NOT INVOLVED

5

REBUDGETING AND RECOVERY OF INDIRECT COSTS - REIMBURSABLE INDIRECT COSTS AND
FRINGE BENEFITS

6

PRE-AWARD COSTS

6

USE OF PROGRAM INCOME — COST SHARING

6

STATEMENT OF FEDERAL STEWARDSHIP

6

SITE VISITS

6

REPORTING REQUIREMENTS

6

PUBLICATIONS

7

FEDERAL, STATE, AND MUNICIPAL REQUIREMENTS

7

INTELLECTUAL PROPERTY PROVISIONS AND CONTACT INFORMATION

7

LOBBYING RESTRICTIONS

8

NOTICE REGARDING THE PURCHASE OF AMERICAN-MADE EQUIPMENT AND PRODUCTS — SENSE OF
CONGRESS

8

INSOLVENCY, BANKRUPTCY OR RECEIVERSHIP

8

NATIONAL ENVIRONMENTAL POLICY ACT (NEPA) REQUIREMENTS

8

DECONTAMINATION AND/OR DECOMMISSIONING (D &D) COSTS

9

PROPERTY

9

FINAL INCURRED COST AUDIT

10

INDEMNITY

10

ADVANCE PATENT WAIVER

10

SPECIAL PROVISIONS RELATING TO WORK FUNDED UNDER AMERICAN RECOVERY AND
REINVESTMENT ACT OF 2009

10

REPORTING AND REGISTRATION REQUIREMENTS UNDER SECTION 1512 OF THE RECOVERY ACT

13

WAGE RATE REQUIREMENTS UNDER SECTION 1606 OF THE RECOVERY ACT

13

RECOVERY ACT TRANSACTIONS LISTED IN SCHEDULE OF EXPENDITURES OF FEDERAL AWARDS
AND RECIPIENT RESPONSIBILITIES FOR INFORMING SUBRECIPIENTS

14

DAVIS BACON ACT AND CONTRACT WORK HOURS AND SAFETY STANDARDS ACT

14

 

--------------------------------------------------------------------------------



 


NOT SPECIFIED / OTHER


DE-EE0002022


 


SPECIAL TERMS AND CONDITIONS FOR USE IN MOST GRANTS AND COOPERATIVE AGREEMENTS


 


RESOLUTION OF CONFLICTING CONDITIONS


 

Any apparent inconsistency between Federal statutes and regulations and the
terms and conditions contained in this award must be referred to the DOE Award
Administrator for guidance.

 


AWARD AGREEMENT TERMS AND CONDITIONS


 

This award/agreement consists of the Grant and Cooperative Agreement cover page,
plus the following:

a.                                      Special terms and conditions.

b.                                      Attachments:

Attachment No.         Title

1                                                                                        
Intellectual Property Provisions

2                                                                                        
Statement of Project Objectives

3                                                                                        
Federal Assistance Reporting Checklist

4                                                                                        
Budget Pages

5                                                                                        
Wage Determinations

c.                                       Applicable program regulations.

d.                                      DOE Assistance Regulations, 10 CFR
Part 600 at http://ecfr.gpoaccess.gov and if the award is for research and to a
university or non-profit, the Research Terms & Conditions and the DOE Agency
Specific Requirements at http://www.nsf.gov/bfa/dias/policy/rtc/index.jsp.

e.                                       Application/proposal dated May 19, 2009
and revision dated November 6, 2009.

f.                                        National Policy Assurances to Be
Incorporated as Award Terms in effect on date of award at 
http://management.energy.gov/business_doe/1374.htm.

 


AWARD PROJECT PERIOD


 

The Project Period for this award is 12/01/2009 through 11/30/2012.

 


CONDITIONS ON AWARD


 

Verification of Recipient’s Cost Share

 

a.   DOE has obligated $249,090,000 for completion of the Project authorized by
this agreement; however,  subject to the additional restriction contained in the
National Environmental Policy Act Requirements provision of this agreement, only
DOE funds equal to the private sector share of the project cost approved by
resolution of the Recipient’s Board of Directors will be available for
reimbursement from DOE.  The Recipient has provided DOE and the DOE has accepted
a Board of Directors resolution dated November 4, 2009 approving the Recipient’s
initial capital spending plan for the private sector share of the project cost.

 

b.  Not later than 12 months after the effective date of the award or at such
other time as may be mutually agreed,  the Recipient shall provide to DOE one or
more resolutions from its Board of Directors approving a capital spending plan
for the remaining balance of the full private sector share of the project cost.

 

c. In the event, DOE determines that the information provided by Recipient in
subparagraph (b) above is inadequate to assure the availability of full funding
for the remaining private sector share of the project cost, DOE reserves the
right, at DOE’s discretion, to: (1) renegotiate the project scope and/or payment
schedule, or (2) after Recipient is provided 30 days advance written notice and
opportunity to cure, declare the grant terminated by mutual agreement.  Should
DOE declare the grant terminated, the Recipient shall be entitled to payment
from DOE of DOE’s share of allowable project cost incurred prior to the date of
termination plus the reasonable cost of terminating contracts not to exceed an
amount equal to the private share of the project cost approved in Recipient’s
Board of Director’s resolution dated November 4, 2009.

 

4

--------------------------------------------------------------------------------


 


PAYMENT PROCEDURES - REIMBURSEMENT THROUGH THE AUTOMATED CLEARING HOUSE (ACH)
VENDER INQUIRY PAYMENT ELECTRONIC REPORTING SYSTEM (VIPERS)


 

a.                                      Method of Payment.  Payment will be made
by reimbursement through ACH.

 

b.                                      Requesting Reimbursement.  Requests for
reimbursements must be made electronically through Department of Energy’s Oak
Ridge Financial Service Center (ORFSC) VIPERS.  To access and use VIPERS, you
must enroll at https://finweb.oro.doe.gov/vipers.htm.  Detailed instructions on
how to enroll are provided on the web site.

 

For non-construction awards, you must submit a Standard Form (SF) 270, “Request
for Advance or Reimbursement” at https://finweb.oro.doe.gov/vipers.htm and
attach a file containing appropriate supporting documentation.  The file
attachment must show the total federal share claimed on the SF 270, the
non-federal share claimed for the billing period if cost sharing is required,
and cumulative expenditures to date (both Federal and non-Federal) for each of
the following categories: salaries/wages and fringe benefits; equipment; travel;
participant/training support costs, if any; other direct costs, including
subawards/contracts; and indirect costs.  For construction awards, you must
submit a SF 271, “Outlay Report and Request for Reimbursement for Construction
Programs,” through VIPERS.

 

c.                                       Timing of submittals.  Submittal of the
SF 270 or SF 271 should coincide with your normal billing pattern, but not more
frequently than every two weeks.  Requests for reimbursement must be limited to
the amount of disbursements made during the billing period for the federal share
of direct project costs and the proportionate share of any allowable indirect
costs incurred during that billing period.

 

d.                                      Adjusting payment requests for available
cash.  You must disburse any funds that are available from repayments to and
interest earned on a revolving fund, program income, rebates, refunds, contract
settlements, audit recoveries, credits, discounts, and interest earned on any of
those funds before requesting additional cash payments from DOE/NNSA.

 

e.                                       Payments.  The DOE approving official
will approve the invoice as soon as practicable but not later than 30 days after
your request is received, unless the billing is improper.  Upon receipt of an
invoice payment authorization from the DOE approving official, the ORFSC will
disburse payment to you.  You may check the status of your payments at the VIPER
web site.  All payments are made by electronic funds transfer to the bank
account identified on the ACH Vendor/Miscellaneous Payment Enrollment Form (SF
3881) that you filed.

 


COST SHARING FFRDC’S NOT INVOLVED


 

a.                                      Total Estimated Project Cost is the sum
of the Government share and Recipient share of the estimated project costs.  The
Recipient’s cost share must come from non-Federal sources unless otherwise
allowed by law.  By accepting Federal funds under this award, you agree that you
are liable for your percentage share of total allowable project costs, on a
budget period basis, even if the project is terminated early or is not funded to
its completion.  This cost is shared as follows:

 

Budget Period

 

Government Share
$/%

 

Recipient Share
$/%

 

Total Estimated Cost

 

1

 

$249,090,000 / 50%

 

$249,090,000 / 50%

 

$

498,180,000

 

 

b.                                      If you discover that you may be unable
to provide cost sharing of at least the amount identified in paragraph a of this
article, you should immediately provide written notification to the DOE Award
Administrator indicating whether you will continue or phase out the project.  If
you plan to continue the project, the notification must describe how replacement
cost sharing will be secured.

 

c.                                       You must maintain records of all
project costs that you claim as cost sharing, including in-kind costs, as well
as records of costs to be paid by DOE/NNSA.  Such records are subject to audit.

 

5

--------------------------------------------------------------------------------


 

d.                                      Failure to provide the cost sharing
required by this Article may result in the subsequent recovery by DOE/NNSA of
some or all the funds provided under the award.

 


REBUDGETING AND RECOVERY OF INDIRECT COSTS - REIMBURSABLE INDIRECT COSTS AND
FRINGE BENEFITS


 

a.                                      If actual allowable indirect costs are
less than those budgeted and funded under the award, you may use the difference
to pay additional allowable direct costs during the project period.  If at the
completion of the award the Government’s share of total allowable costs (i.e.,
direct and indirect), is less than the total costs reimbursed, you must refund
the difference.

 

b.                                      Recipients are expected to manage their
indirect costs.  DOE will not amend an award solely to provide additional funds
for changes in indirect cost rates.  DOE recognizes that the inability to obtain
full reimbursement for indirect costs means the recipient must absorb the
underrecovery.  Such underrecovery may be allocated as part of the
organization’s required cost sharing.

 

c.                                       The budget for this award includes
fringe benefits and indirect (labor overhead) costs, but does not include a G&A
overhead rate expense.  Therefore, such G&A costs shall not be charged to nor
shall reimbursement be requested for this project nor shall such G&A costs for
this project be allocated to any other federally sponsored project.  In
addition, such G&A costs shall not be counted as cost share unless approved by
the Contracting Officer.

 


PRE-AWARD COSTS


 

You are entitled to reimbursement for costs incurred on or after June 1, 2009 if
such costs are allowable in accordance with the applicable Federal cost
principles referenced in 10 CFR part 600 and the terms of this award (including
the NEPA Requirements provision).

 


USE OF PROGRAM INCOME — COST SHARING


 

If you earn program income during the project period as a result of this award,
you may use the program income to meet your cost sharing requirement.

 


STATEMENT OF FEDERAL STEWARDSHIP


 

DOE/NNSA will exercise normal Federal stewardship in overseeing the project
activities performed under this award.  Stewardship activities include, but are
not limited to, conducting site visits; reviewing performance and financial
reports; providing technical assistance and/or temporary intervention in unusual
circumstances to correct deficiencies which develop during the project; assuring
compliance with terms and conditions; and reviewing technical performance after
project completion to ensure that the award objectives have been accomplished.

 


SITE VISITS


 

DOE/NNSA’s authorized representatives have the right to make site visits at
reasonable times to review project accomplishments and management control
systems and to provide technical assistance, if required.  You must provide, and
must require your subawardees to provide, reasonable access to facilities,
office space, resources, and assistance for the safety and convenience of the
government representatives in the performance of their duties.  All site visits
and evaluations must be performed in a manner that does not unduly interfere
with or delay the work.

 


REPORTING REQUIREMENTS


 

a.                                      Requirements.  The reporting
requirements for this award are identified on the Federal Assistance Reporting
Checklist, DOE F 4600.2, attached to this award.  Failure to comply with these
reporting

 

6

--------------------------------------------------------------------------------


 

requirements is considered a material noncompliance with the terms of the
award.  Noncompliance may result in withholding of future payments, suspension,
or termination of the current award, and withholding of future awards.  A
willful failure to perform, a history of failure to perform, or unsatisfactory
performance of this and/or other financial assistance awards, may also result in
a debarment action to preclude future awards by Federal agencies.

 

b.                                      Dissemination of scientific/technical
reports.  Scientific/technical reports submitted under this award will be
disseminated on the Internet via the DOE Information Bridge
(www.osti.gov/bridge), unless the report contains patentable material, protected
data, or SBIR/STTR data.  Citations for journal articles produced under the
award will appear on the DOE Energy Citations Database
(www.osti.gov/energycitations).

 

c.                                       Restrictions. Reports submitted to the
DOE Information Bridge must not contain any Protected Personal Identifiable
Information (PII), limited rights data (proprietary data), classified
information, information subject to export control classification, or other
information not subject to release.

 


PUBLICATIONS


 

a.                                      You are encouraged to publish or
otherwise make publicly available the results of the work conducted under the
award.

 

b.                                      An acknowledgment of Federal support and
a disclaimer must appear in the publication of any material, whether copyrighted
or not, based on or developed under this project, as follows:

 

Acknowledgment:  “This material is based upon work supported by the Department
of Energy under Award Number DE-EE0002022.”

 

Disclaimer:  “This report was prepared as an account of work sponsored by an
agency of the United States Government.  Neither the United States Government
nor any agency thereof, nor any of their employees, makes any warranty, express
or implied, or assumes any legal liability or responsibility for the accuracy,
completeness, or usefulness of any information, apparatus, product, or process
disclosed, or represents that its use would not infringe privately owned
rights.  Reference herein to any specific commercial product, process, or
service by trade name, trademark, manufacturer, or otherwise does not
necessarily constitute or imply its endorsement, recommendation, or favoring by
the United States Government or any agency thereof.  The views and opinions of
authors expressed herein do not necessarily state or reflect those of the United
States Government or any agency thereof.”

 


FEDERAL, STATE, AND MUNICIPAL REQUIREMENTS


 

You must obtain any required permits and comply with applicable Federal, state,
and municipal laws, codes, and regulations for work performed under this award.

 


INTELLECTUAL PROPERTY PROVISIONS AND CONTACT INFORMATION


 

a.                                      The intellectual property provisions
applicable to this award are provided as an attachment to this award or are
referenced on the Agreement Face Page.  A list of all intellectual property
provisions may be found at http://www.gc.doe.gov/financial_assistance_awards.htm
.

 

b.                                      Questions regarding intellectual
property matters should be referred to the DOE Award Administrator and the
Patent Counsel designated as the service provider for the DOE office that issued
the award.  The IP Service Providers List is found at
http://www.gc.doe.gov/documents/Intellectual_Property_(IP)_Service_Providers_for_Acquisition.pdf

 

7

--------------------------------------------------------------------------------


 


LOBBYING RESTRICTIONS


 

By accepting funds under this award, you agree that none of the funds obligated
on the award shall be expended, directly or indirectly, to influence
congressional action on any legislation or appropriation matters pending before
Congress, other than to communicate to Members of Congress as described in 18
U.S.C. 1913.  This restriction is in addition to those prescribed elsewhere in
statute and regulation.

 


NOTICE REGARDING THE PURCHASE OF AMERICAN-MADE EQUIPMENT AND PRODUCTS — SENSE OF
CONGRESS


 

It is the sense of the Congress that, to the greatest extent practicable, all
equipment and products purchased with funds made available under this award
should be American-made.

 


INSOLVENCY, BANKRUPTCY OR RECEIVERSHIP


 

a.                                      You shall immediately notify the DOE of
the occurrence of any of the following events: (i) you or your parent’s filing
of a voluntary case seeking liquidation or reorganization under the Bankruptcy
Act; (ii) your consent to the institution of an involuntary case under the
Bankruptcy Act against you or your parent; (iii)  the filing of any similar
proceeding for or against you or your parent, or its consent to, the
dissolution, winding-up or readjustment of your debts, appointment of a
receiver, conservator, trustee, or other officer with similar powers over you,
under any other applicable state or federal law; or (iv) your insolvency due to
your inability to pay your debts generally as they become due.

 

b.                                      Such notification shall be in writing
and shall:  (i) specifically set out the details of the occurrence of an event
referenced in paragraph a; (ii) provide the facts surrounding that event; and
(iii) provide the impact such event will have on the project being funded by
this award.

 

c.                                       Upon the occurrence of any of the four
events described in the first paragraph, DOE reserves the right to conduct a
review of your award to determine your compliance with the required elements of
the award (including such items as cost share, progress towards technical
project objectives, and submission of required reports).  If the DOE review
determines that there are significant deficiencies or concerns with your
performance under the award, DOE reserves the right to impose additional
requirements, as needed, including (i) change your payment method; or
(ii) institute payment controls.

 

d.                                      Failure of the Recipient to comply with
this provision may be considered a material noncompliance of this financial
assistance award by the Contracting Officer.

 


NATIONAL ENVIRONMENTAL POLICY ACT (NEPA) REQUIREMENTS


 

The Recipient is restricted from taking any action using Federal funds that
would have an adverse effect on the environment or limit the choice of
reasonable alternatives prior to DOE issuing a Finding of No Significant Impact
(FONSI) for projects requiring an environmental assessment or a Record of
Decision (ROD) for projects requiring an environmental impact statement. Prior
to issuance of FONSI (or ROD if EIS becomes necessary), DOE will reimburse the
Recipient up to $24,909,000 for project planning, design, and placement of long
lead time equipment orders and Subtasks 1.1, 1.2, 2.1, 2.2, 3.1, and 3.2
identified in the SOPO at the DOE share ratio established in the grant.  Unless
and until DOE issues a FONSI or ROD, all other costs incurred by the Recipient
will be at the Recipient’s risk.  Prohibited actions include, but are not
limited to, demolition/decontamination of existing buildings, site
preparation/clearing, ground breaking, excavation/construction, and/or detailed
design.  However, activities necessary to perform site
characterization/sampling/monitoring; preparation of conceptual design
data/analysis/documentation to include project planning assistance/training, may
be performed before a FONSI or ROD is issued.

 

In the event the Recipient elects to proceed with activities that could have an
adverse impact on the environment prior to DOE issuing a FONSI or a ROD, the
Recipient acknowledges that such activities are  at Recipient’s risk in that the
DOE may not reimburse the cost depending on the outcome of the NEPA process.

 

8

--------------------------------------------------------------------------------


 

Prior to the issuance of a FONSI or ROD, DOE agrees to discuss with the
Recipient any proposed conditions and requirements that may be included in it if
DOE decides to proceed with its proposed action.   However, DOE retains sole
discretion on whether to issue a FONSI or ROD and what conditions and
requirements to include in it if one is issued.

 

If DOE decides to proceed with its proposed action subject to conditions,
limitations, mitigation requirements, or monitoring requirements specified in a
FONSI or ROD, the Recipient agrees to:

 

a) abide by the conditions, limitations, mitigation requirements, and monitoring
requirements specified in the FONSI or ROD;

 

b) negotiate changes to the project schedule, costs, and/or scope as necessary
to effect the requirements or conditions in the FONSI or ROD;

 

c) allow DOE’s authorized representatives  to visit the site and facilities upon
notice to verify project status and compliance to include conditions and
requirements in the FONSI or ROD; and

 

d)  submit data or otherwise meet specified reporting requirements that may be
in the FONSI or ROD.

 

If the Recipient finds the conditions and requirements to be unacceptable, the
Recipient reserves the right to terminate the award in accordance with 10 CFR
600.161(a)(3), 244(b), 351(a)(3), as applicable.

 

In the event DOE does not issue a NEPA determination supporting the project or
the Recipient withdraws from the project as a result of mitigation requirements
contained in DOE’s NEPA determination, the maximum DOE liability to the
Recipient is DOE’s share of incurred costs up to $24,909,000, provided such
costs are reasonable, allocable to the award, and allowable under the terms of
the award and the applicable Federal cost principles.  DOE reserves the right to
unilaterally deobligate the balance of funds obligated, but not authorized for
expenditure, in the event the foregoing NEPA requirements are not satisfied.

 


DECONTAMINATION AND/OR DECOMMISSIONING (D &D) COSTS


 

Notwithstanding any other provisions of this Agreement, the Government shall not
be responsible for or have any obligation to the recipient for
(i) Decontamination and/or Decommissioning (D&D) of any of the recipient’s
facilities, or (ii) any costs which may be incurred by the recipient in
connection with the D&D of any of its facilities due to the performance of the
work under this Agreement, whether said work was performed prior to or
subsequent to the effective date of this Agreement.

 


PROPERTY


 

Real property and equipment acquired by the Recipient shall be subject to the
rules set forth in 10 CFR 600.321.

 

Consistent with the goals and objectives of this project, the Recipient may
continue to use Recipient acquired  property beyond the Period of Performance,
without obligation, during the period of such use, to extinguish DOE’s
conditional title to such property as described in 10 CFR 600.321., subject to
the following:  (a) the Recipient continues to utilize such property for the
objectives of the project as set forth in the Statement of Project Objectives;
(b) DOE retains the right to periodically ask for, and the Recipient agrees to
provide, reasonable information concerning the use and condition of the
property; and (c) the Recipient follows the property disposition rules set forth
in 10 CFR 600.321 if the property is no longer used by the Recipient for the
objectives of the project, and the fair market value of property exceeds $5,000.

 

Once the per unit fair market value of the property is less than $5,000,
pursuant to 10 CFR 600.321(f)(1)(i), DOE’s residual interest in the property
shall be extinguished and Recipient shall have no further obligation to the DOE
with respect to the property.

 

9

--------------------------------------------------------------------------------


 


FINAL INCURRED COST AUDIT


 

In accordance with 10 CFR 600, DOE reserves the right to initiate a final
incurred cost audit on this award.  If the audit has not been performed or
completed prior to the closeout of the award, DOE retains the right to recover
an appropriate amount after fully considering the recommendations on disallowed
costs resulting from the final audit.

 


INDEMNITY


 

The Recipient shall indemnify the Government and its officers, agents, or
employees for any and all liability, including litigation expenses and
attorneys’ fees, arising from suits, actions, or claims of any character for
death, bodily injury, or loss of or damage to property or to the environment,
resulting from the project, except to the extent that such liability results
from the direct fault or negligence of Government officers, agents or employees,
or to the extent such liability may be covered by applicable allowable costs
provisions.

 


ADVANCE PATENT WAIVER


 

DOE is preparing a Class Waiver of Patent Rights for technology developed under
DOE funded awards relating to DOE’s Recovery Act - Electric Drive Vehicle
Battery and Component Manufacturing Initiative; DOE Funding Opportunity
Announcement DE-FOA-0000026.  If the class waiver is granted and the Recipient
elects to participate in it, DOE will modify this award to incorporate the
patent waiver terms and conditions.  These patent waiver terms and conditions
will be in effect retroactive to the signing of this award.

 


SPECIAL PROVISIONS RELATING TO WORK FUNDED UNDER AMERICAN RECOVERY AND
REINVESTMENT ACT OF 2009


 

Preamble

 

The American Recovery and Reinvestment Act of 2009, Pub. L. 111-5, (Recovery
Act) was enacted to preserve and create jobs and promote economic recovery,
assist those most impacted by the recession, provide investments needed to
increase economic efficiency by spurring technological advances in science and
health, invest in transportation, environmental protection, and other
infrastructure that will provide long-term economic benefits, stabilize State
and local government budgets, in order to minimize and avoid reductions in
essential services and counterproductive State and local tax increases. 
Recipients shall use grant funds in a manner that maximizes job creation and
economic benefit.

 

The Recipient shall comply with all terms and conditions in the Recovery Act
relating generally to governance, accountability, transparency, data collection
and resources as specified in Act itself and as discussed below.

 

Recipients should begin planning activities for their first tier subrecipients,
including obtaining a DUNS number (or updating the existing DUNS record), and
registering with the Central Contractor Registration (CCR).

 

Be advised that Recovery Act funds can be used in conjunction with other funding
as necessary to complete projects, but tracking and reporting must be separate
to meet the reporting requirements of the Recovery Act and related guidance. 
For projects funded by sources other than the Recovery Act, Contractors must
keep separate records for Recovery Act funds and to ensure those records comply
with the requirements of the Act.

 

The Government has not fully developed the implementing instructions of the
Recovery Act, particularly concerning specific procedural requirements for the
new reporting requirements.  The Recipient will be provided these details as
they become available.  The Recipient must comply with all requirements of the

 

10

--------------------------------------------------------------------------------

 

Act.  If the recipient believes there is any inconsistency between ARRA
requirements and current award terms and conditions, the issues will be referred
to the Contracting Officer for reconciliation.

 

Definitions

 

For purposes of this clause, Covered Funds means funds expended or obligated
from appropriations under the American Recovery and Reinvestment Act of 2009,
Pub. L. 111-5.  Covered Funds will have special accounting codes and will be
identified as Recovery Act funds in the grant, cooperative agreement or TIA
and/or modification using Recovery Act funds.  Covered Funds must be reimbursed
by September 30, 2015.

 

Non-Federal employer means any employer with respect to covered funds — the
contractor, subcontractor, grantee, or recipient, as the case may be, if the
contractor, subcontractor, grantee, or recipient is an employer; and any
professional membership organization, certification of other professional body,
any agent or licensee of the Federal government, or any person acting directly
or indirectly in the interest of an employer receiving covered funds; or with
respect to covered funds received by a State or local government, the State or
local government receiving the funds and any contractor or subcontractor
receiving the funds and any contractor or subcontractor of the State or local
government; and does not mean any department, agency, or other entity of the
federal government.

 

Recipient means any entity that receives Recovery Act funds directly from the
Federal government (including Recovery Act funds received through grant, loan,
or contract) other than an individual and includes a State that receives
Recovery Act Funds.

 

Special Provisions

 

A. Flow Down Requirement

 

Recipients must include these special terms and conditions in any subaward.

 

B. Segregation of Costs

 

Recipients must segregate the obligations and expenditures related to funding
under the Recovery Act.  Financial and accounting systems should be revised as
necessary to segregate, track and maintain these funds apart and separate from
other revenue streams.  No part of the funds from the Recovery Act shall be
commingled with any other funds or used for a purpose other than that of making
payments for costs allowable for Recovery Act projects.

 

C.  Prohibition on Use of Funds

 

None of the funds provided under this agreement derived from the American
Recovery and Reinvestment Act of 2009, Pub. L. 111-5, may be used by any State
or local government, or any private entity, for any casino or other gambling
establishment, aquarium, zoo, golf course, or swimming pool.

 

D.  Access to Records

 

With respect to each financial assistance agreement awarded utilizing at least
some of the funds appropriated or otherwise made available by the American
Recovery and Reinvestment Act of 2009, Pub. L. 111-5,  any representative of an
appropriate inspector general appointed under section 3 or 8G of the Inspector
General Act of 1988 (5 U.S.C. App.) or of the Comptroller General is authorized
—

 

(1) to examine any records of the contractor or grantee, any of its
subcontractors or subgrantees, or any State or local agency administering such
contract that pertain to, and involve transactions that relate to, the
subcontract, subcontract, grant, or subgrant; and

(2) to interview any officer or employee of the contractor, grantee, subgrantee,
or agency regarding such transactions.

 

11

--------------------------------------------------------------------------------


 

E.   Publication

 

An application may contain technical data and other data, including trade
secrets and/or privileged or confidential information, which the applicant does
not want disclosed to the public or used by the Government for any purpose other
than the application.  To protect such data, the applicant should specifically
identify each page including each line or paragraph thereof containing the data
to be protected and mark the cover sheet of the application with the following
Notice as well as referring to the Notice on each page to which the Notice
applies:

 

Notice of Restriction on Disclosure and Use of Data

 

The data contained in pages — of this application have been submitted in
confidence and contain trade secrets or proprietary information, and such data
shall be used or disclosed only for evaluation purposes, provided that if this
applicant receives an award as a result of or in connection with the submission
of this application, DOE shall have the right to use or disclose the data here
to the extent provided in the award.  This restriction does not limit the
Government’s right to use or disclose data obtained without restriction from any
source, including the applicant.

 

Information about this agreement will be published on the Internet and linked to
the website www.recovery.gov, maintained by the Accountability and Transparency
Board.  The Board may exclude posting contractual or other information on the
website on a case-by-case basis when necessary to protect national security or
to protect information that is not subject to disclosure under sections 552 and
552a of title 5, United States Code.

 

F.   Protecting State and Local Government and Contractor Whistleblowers.

 

The requirements of Section 1553 of the Act are summarized below.  They include,
but are not limited to:

 

Prohibition on Reprisals:  An employee of any non-Federal employer receiving
covered funds under the American Recovery and Reinvestment Act of 2009, Pub. L.
111-5, may not be discharged, demoted, or otherwise discriminated against as a
reprisal for disclosing, including a disclosure made in the ordinary course of
an employee’s duties, to the Accountability and Transparency Board, an inspector
general, the Comptroller General, a member of Congress, a State or Federal
regulatory or law enforcement agency, a person with supervisory authority over
the employee (or other person working for the employer who has the authority to
investigate, discover or terminate misconduct), a court or grant jury, the head
of a Federal agency, or their representatives information that the employee
believes is evidence of:

 

· gross management of an agency contract or grant relating to covered funds;

· a gross waste of covered funds;

· a substantial and specific danger to public health or safety related to the
implementation or use of covered funds;

· an abuse of authority related to the implementation or use of covered funds;
or

· as violation of law, rule, or regulation related to an agency contract
(including the competition for or negotiation of a contract) or grant, awarded
or issued relating to covered funds.

 

Agency Action:  Not later than 30 days after receiving an inspector general
report of an alleged reprisal, the head of the agency shall determine whether
there is sufficient basis to conclude that the non-Federal employer has
subjected the employee to a prohibited reprisal.  The agency shall either issue
an order denying relief in whole or in part or shall take one or more of the
following actions:

 

· Order the employer to take affirmative action to abate the reprisal.

· Order the employer to reinstate the person to the position that the person
held before the reprisal, together with compensation including back pay,
compensatory damages, employment benefits, and other terms and conditions of
employment that would apply to the person in that position if the reprisal had
not been taken.

· Order the employer to pay the employee an amount equal to the aggregate amount
of all costs and expenses (including attorneys’ fees and expert witnesses’ fees)
that were reasonably incurred by the employee for or in connection with,
bringing the complaint regarding the reprisal, as determined by the head of a
court of competent jurisdiction.

 

12

--------------------------------------------------------------------------------


 

Nonenforceablity of Certain Provisions Waiving Rights and remedies or Requiring
Arbitration:  Except as provided in a collective bargaining agreement, the
rights and remedies provided to aggrieved employees by this section may not be
waived by any agreement, policy, form, or condition of employment, including any
predispute arbitration agreement.  No predispute arbitration agreement shall be
valid or enforceable if it requires arbitration of a dispute arising out of this
section.

 

Requirement to Post Notice of Rights and Remedies:  Any employer receiving
covered funds under the American Recovery and Reinvestment Act of 2009, Pub. L.
111-5, shall post notice of the rights and remedies as required therein. (Refer
to section 1553 of the American Recovery and Reinvestment Act of 2009, Pub. L.
111-5, www.Recovery.gov, for specific requirements of this section and
prescribed language for the notices.).

 

G. RESERVED

 

H. False Claims Act

 

Recipient and sub-recipients shall promptly refer to the DOE or other
appropriate Inspector General any credible evidence that a principal, employee,
agent, contractor, sub-grantee, subcontractor or other person has submitted a
false claim under the False Claims Act or has committed a criminal or civil
violation of laws pertaining to fraud, conflict of interest, bribery, gratuity
or similar misconduct involving those funds.

 

I. Information in Support of Recovery Act Reporting

 

Recipient may be required to submit backup documentation for expenditures of
funds under the Recovery Act including such items as timecards and invoices. 
Recipient shall provide copies of backup documentation at the request of the
Contracting Officer or designee.

 

J. Availability of Funds

 

Funds appropriated under the Recovery Act and obligated to this award are
available for reimbursement of costs until September 30, 2015.

 


REPORTING AND REGISTRATION REQUIREMENTS UNDER SECTION 1512 OF THE RECOVERY ACT


 

(a) This award requires the recipient to complete projects or activities which
are funded under the American Recovery and Reinvestment Act of 2009 (Recovery
Act) and to report on use of Recovery Act funds provided through this award.
Information from these reports will be made available to the public.

 

(b) The reports are due no later than ten calendar days after each calendar
quarter in which the recipient receives the assistance award funded in whole or
in part by the Recovery Act.

 

(c) Recipients and their first-tier recipients must maintain current
registrations in the Central Contractor Registration (http://www.ccr.gov) at all
times during which they have active federal awards funded with Recovery Act
funds. A Dun and Bradstreet Data Universal Numbering System (DUNS) Number
(http://www.dnb.com) is one of the requirements for registration in the Central
Contractor Registration.

 

(d) The recipient shall report the information described in section 1512(c) of
the Recovery Act using the reporting instructions and data elements that will be
provided online at http://www.FederalReporting.gov and ensure that any
information that is pre-filled is corrected or updated as needed.

 


WAGE RATE REQUIREMENTS UNDER SECTION 1606 OF THE RECOVERY ACT


 

(a) Section 1606 of the Recovery Act requires that all laborers and mechanics
employed by contractors and subcontractors on projects funded directly by or
assisted in whole or in part by and through the Federal

 

13

--------------------------------------------------------------------------------


 

Government pursuant to the Recovery Act shall be paid wages at rates not less
than those prevailing on projects of a character similar in the locality as
determined by the Secretary of Labor in accordance with subchapter IV of chapter
31 of title 40, United States Code.

 

Pursuant to Reorganization Plan No. 14 and the Copeland Act, 40 U.S.C. 3145, the
Department of Labor has issued regulations at 29 CFR parts 1, 3, and 5 to
implement the Davis-Bacon and related Acts. Regulations in 29 CFR 5.5 instruct
agencies concerning application of the standard Davis-Bacon contract clauses set
forth in that section. Federal agencies providing grants, cooperative
agreements, and loans under the Recovery Act shall ensure that the standard
Davis-Bacon contract clauses found in 29 CFR 5.5(a) are incorporated in any
resultant covered contracts that are in excess of $2,000 for construction,
alteration or repair (including painting and decorating).

 

(b) For additional guidance on the wage rate requirements of section 1606,
contact your awarding agency. Recipients of grants, cooperative agreements and
loans should direct their initial inquiries concerning the application of
Davis-Bacon requirements to a particular federally assisted project to the
Federal agency funding the project. The Secretary of Labor retains final
coverage authority under Reorganization Plan Number 14.

 


RECOVERY ACT TRANSACTIONS LISTED IN SCHEDULE OF EXPENDITURES OF FEDERAL AWARDS
AND RECIPIENT RESPONSIBILITIES FOR INFORMING SUBRECIPIENTS


 

(a) To maximize the transparency and accountability of funds authorized under
the American Recovery and Reinvestment Act of 2009 (Pub. L. 111—5) (Recovery
Act) as required by Congress and in accordance with 2 CFR 215.21 “Uniform
Administrative Requirements for Grants and Agreements” and OMB Circular A—102
Common Rules provisions, recipients agree to maintain records that identify
adequately the source and application of Recovery Act funds. OMB Circular A—102
is available at http://www.whitehouse.gov/omb/circulars/a102/a102.html.

 

(b) For recipients covered by the Single Audit Act Amendments of 1996 and OMB
Circular A—133, “Audits of States, Local Governments, and Non-Profit
Organizations,” recipients agree to separately identify the expenditures for
Federal awards under the Recovery Act on the Schedule of Expenditures of Federal
Awards (SEFA) and the Data Collection Form (SF—SAC) required by OMB Circular
A—133. OMB Circular A—133 is available at
http://www.whitehouse.gov/omb/circulars/a133/a133.html. This shall be
accomplished by identifying expenditures for Federal awards made under the
Recovery Act separately on the SEFA, and as separate rows under Item 9 of
Part III on the SF—SAC by CFDA number, and inclusion of the prefix “ARRA-” in
identifying the name of the Federal program on the SEFA and as the first
characters in Item 9d of Part III on the SF—SAC.

 

(c) Recipients agree to separately identify to each subrecipient, and document
at the time of subaward and at the time of disbursement of funds, the Federal
award number, CFDA number, and amount of Recovery Act funds. When a recipient
awards Recovery Act funds for an existing program, the information furnished to
subrecipients shall distinguish the subawards of incremental Recovery Act funds
from regular subawards under the existing program.

 

(d) Recipients agree to require their subrecipients to include on their SEFA
information to specifically identify Recovery Act funding similar to the
requirements for the recipient SEFA described above. This information is needed
to allow the recipient to properly monitor subrecipient expenditure of ARRA
funds as well as oversight by the Federal awarding agencies, Offices of
Inspector General and the Government Accountability Office.

 


DAVIS BACON ACT AND CONTRACT WORK HOURS AND SAFETY STANDARDS ACT


 

Definitions:  For purposes of this article, Davis Bacon Act and Contract Work
Hours and Safety Standards Act, the following definitions are applicable:

 

14

--------------------------------------------------------------------------------


 

(1) “Award” means any grant, cooperative agreement or technology investment
agreement made with Recovery Act funds by the Department of Energy (DOE) to a
Recipient.  Such Award must require compliance with the labor standards clauses
and wage rate requirements of the Davis-Bacon Act (DBA) for work performed by
all laborers and mechanics employed by Recipients (other than a unit of State or
local government whose own employees perform the construction) Subrecipients,
Contractors and subcontractors.

 

(2) “Contractor” means an entity that enters into a Contract.  For purposes of
these clauses, Contractor shall include (as applicable) prime contractors, 
Recipients, Subrecipients, and Recipients’ or Subrecipients’ contractors,
subcontractors, and lower-tier subcontractors. “Contractor” does not mean a unit
of State or local government where construction is performed by its own
employees.”

 

(3) “Contract” means a contract executed by a Recipient, Subrecipient, prime
contractor or any tier subcontractor for construction, alteration, or repair. 
It may also mean (as applicable) (i) financial assistance instruments such as
grants, cooperative agreements, technology investment agreements, and loans;
and, (ii) Sub awards, contracts and subcontracts issued under financial
assistance agreements.  “Contract” does not mean a financial assistance
instrument with a unit of State or local government where construction is
performed by its own employees.

 

(4) “Contracting Officer” means the DOE official authorized to execute an Award
on behalf of DOE and who is responsible for the business management and
non-program aspects of the financial assistance process.

 

(5) “Recipient” means any entity other than an individual that receives an Award
of Federal funds in the form of a grant, cooperative agreement or technology
investment agreement directly from the Federal Government and is financially
accountable for the use of any DOE funds or property, and is legally responsible
for carrying out the terms and conditions of the program and Award.

 

(6) “Subaward” means an award of financial assistance in the form of money, or
property in lieu of money, made under an award by a Recipient to an eligible
Subrecipient or by a Subrecipient to a lower- tier subrecipient.  The term
includes financial assistance when provided by any legal agreement, even if the
agreement is called a contract, but does not include the Recipient’s procurement
of goods and services to carry out the program nor does it include any form of
assistance which is excluded from the definition of “Award” above.

 

(7) “Subrecipient” means a non-Federal entity that expends Federal funds
received from a Recipient to carry out a Federal program, but does not include
an individual that is a beneficiary of such a program.

 

(a) Davis Bacon Act

 

(1) Minimum wages.

 

(i) All laborers and mechanics employed or working upon the site of the work (or
under the United States Housing Act of 1937 or under the Housing Act of 1949 in
the construction or development of the project), will be paid unconditionally
and not less often than once a week, and without subsequent deduction or rebate
on any account (except such payroll deductions as are permitted by regulations
issued by the Secretary of Labor under the Copeland Act (29 CFR part 3) ), the
full amount of wages and bona fide fringe benefits (or cash equivalents thereof)
due at time of payment computed at rates not less than those contained in the
wage determination of the Secretary of Labor which is attached hereto and made a
part hereof, regardless of any contractual relationship which may be alleged to
exist between the Contractor and such laborers and mechanics.

 

Contributions made or costs reasonably anticipated for bona fide fringe benefits
under section 1(b)(2) of the Davis-Bacon Act on behalf of laborers or mechanics
are considered wages paid to such laborers or mechanics, subject to the
provisions of paragraph (a)(1)(iv) of this section; also, regular contributions
made or costs incurred for more than a weekly period (but not less often than
quarterly) under plans, funds, or

 

15

--------------------------------------------------------------------------------


 

programs which cover the particular weekly period, are deemed to be
constructively made or incurred during such weekly period. Such laborers and
mechanics shall be paid the appropriate wage rate and fringe benefits on the
wage determination for the classification of work actually performed, without
regard to skill, except as provided in § 5.5(a)(4). Laborers or mechanics
performing work in more than one classification may be compensated at the rate
specified for each classification for the time actually worked therein:
Provided, That the employer’s payroll records accurately set forth the time
spent in each classification in which work is performed. The wage determination
(including any additional classification and wage rates conformed under
paragraph (a)(1)(ii) of this section) and the Davis-Bacon poster (WH-1321) shall
be posted at all times by the Contractor and its subcontractors at the site of
the work in a prominent and accessible place where it can be easily seen by the
workers.

 

(ii)(A) The Contracting Officer shall require that any class of laborers or
mechanics, including helpers, which is not listed in the wage determination and
which is to be employed under the Contract shall be classified in conformance
with the wage determination. The Contracting Officer shall approve an additional
classification and wage rate and fringe benefits therefore only when the
following criteria have been met:

 

(1) The work to be performed by the classification requested is not performed by
a classification in the wage determination; and

 

(2) The classification is utilized in the area by the construction industry; and

 

(3) The proposed wage rate, including any bona fide fringe benefits, bears a
reasonable relationship to the wage rates contained in the wage determination.

 

(B) If the Contractor and the laborers and mechanics to be employed in the
classification (if known), or their representatives, and the Contracting Officer
agree on the classification and wage rate (including the amount designated for
fringe benefits where appropriate), a report of the action taken shall be sent
by the Contracting Officer to the Administrator of the Wage and Hour Division,
U.S. Department of Labor, Washington, DC 20210. The Administrator, or an
authorized representative, will approve, modify, or disapprove every additional
classification action within 30 days of receipt and so advise the Contracting
Officer or will notify the Contracting Officer within the 30-day period that
additional time is necessary.

 

(C) In the event the Contractor, the laborers or mechanics to be employed in the
classification or their representatives, and the Contracting Officer do not
agree on the proposed classification and wage rate (including the amount
designated for fringe benefits, where appropriate), the Contracting Officer
shall refer the questions, including the views of all interested parties and the
recommendation of the Contracting Officer, to the Administrator for
determination. The Administrator, or an authorized representative, will issue a
determination within 30 days of receipt and so advise the Contracting Officer or
will notify the Contracting Officer within the 30-day period that additional
time is necessary.

 

(D) The wage rate (including fringe benefits where appropriate) determined
pursuant to paragraphs (a)(1)(ii)(B) or (C) of this section, shall be paid to
all workers performing work in the classification under this Contract from the
first day on which work is performed in the classification.

 

(iii) Whenever the minimum wage rate prescribed in the Contract for a class of
laborers or mechanics includes a fringe benefit which is not expressed as an
hourly rate, the Contractor shall either pay the benefit as stated in the wage
determination or shall pay another bona fide fringe benefit or an hourly cash
equivalent thereof.

 

(iv) If the Contractor does not make payments to a trustee or other third
person, the Contractor may consider as part of the wages of any laborer or
mechanic the amount of any costs reasonably anticipated in providing bona fide
fringe benefits under a plan or program, Provided, That the Secretary of Labor
has found, upon the written request of the Contractor, that the applicable
standards of the Davis-Bacon Act have been met. The Secretary of Labor may
require the Contractor to set aside in a separate account assets for the meeting
of obligations under the plan or program.

 

16

--------------------------------------------------------------------------------


 

(2) Withholding. The Department of Energy or the Recipient or Subrecipient shall
upon its own action or upon written request of an authorized representative of
the Department of Labor withhold or cause to be withheld from the Contractor
under this Contract or any other Federal contract with the same prime
contractor, or any other federally-assisted contract subject to Davis-Bacon
prevailing wage requirements, which is held by the same prime contractor, so
much of the accrued payments or advances as may be considered necessary to pay
laborers and mechanics, including apprentices, trainees, and helpers, employed
by the Contractor or any subcontractor the full amount of wages required by the
Contract. In the event of failure to pay any laborer or mechanic, including any
apprentice, trainee, or helper, employed or working on the site of the work (or
under the United States Housing Act of 1937 or under the Housing Act of 1949 in
the construction or development of the project), all or part of the wages
required by the Contract, the Department of Energy, Recipient, or Subrecipient, 
may, after written notice to the Contractor, sponsor, applicant, or owner, take
such action as may be necessary to cause the suspension of any further payment,
advance, or guarantee of funds until such violations have ceased.

 

(3) Payrolls and basic records.

 

(i) Payrolls and basic records relating thereto shall be maintained by the
Contractor during the course of the work and preserved for a period of three
years thereafter for all laborers and mechanics working at the site of the work
(or under the United States Housing Act of 1937, or under the Housing Act of
1949, in the construction or development of the project). Such records shall
contain the name, address, and social security number of each such worker, his
or her correct classification, hourly rates of wages paid (including rates of
contributions or costs anticipated for bona fide fringe benefits or cash
equivalents thereof of the types described in section 1(b)(2)(B) of the
Davis-Bacon Act), daily and weekly number of hours worked, deductions made and
actual wages paid. Whenever the Secretary of Labor has found under 29 CFR
5.5(a)(1)(iv) that the wages of any laborer or mechanic include the amount of
any costs reasonably anticipated in providing benefits under a plan or program
described in section 1(b)(2)(B) of the Davis-Bacon Act, the Contractor shall
maintain records which show that the commitment to provide such benefits is
enforceable, that the plan or program is financially responsible, and that the
plan or program has been communicated in writing to the laborers or mechanics
affected, and records which show the costs anticipated or the actual cost
incurred in providing such benefits. Contractors employing apprentices or
trainees under approved programs shall maintain written evidence of the
registration of apprenticeship programs and certification of trainee programs,
the registration of the apprentices and trainees, and the ratios and wage rates
prescribed in the applicable programs.

 

(ii) (A) The Contractor shall submit weekly for each week in which any Contract
work is performed a copy of all payrolls to the Department of Energy if the
agency is a party to the Contract, but if the agency is not such a party, the
Contractor will submit the payrolls to the Recipient or Subrecipient (as
applicable), applicant, sponsor, or owner, as the case may be, for transmission
to the Department of Energy. The payrolls submitted shall set out accurately and
completely all of the information required to be maintained under 29 CFR
5.5(a)(3)(i), except that full social security numbers and home addresses shall
not be included on weekly transmittals. Instead the payrolls shall only need to
include an individually identifying number for each employee (e.g., the last
four digits of the employee’s social security number). The required weekly
payroll information may be submitted in any form desired. Optional Form WH-347
is available for this purpose from the Wage and Hour Division Web site at
http://www.dol.gov/esa/whd/forms/wh347instr.htm or its successor site. The prime
Contractor is responsible for the submission of copies of payrolls by all
subcontractors. Contractors and subcontractors shall maintain the full social
security number and current address of each covered worker, and shall provide
them upon request to the Department of Energy if the agency is a party to the
Contract, but if the agency is not such a party, the Contractor will submit them
to the Recipient or Subrecipient (as applicable), applicant, sponsor, or owner,
as the case may be, for transmission to the Department of Energy, the
Contractor, or the Wage and Hour Division of the Department of Labor for
purposes of an investigation or audit of compliance with prevailing wage
requirements. It is not a violation of this section for a prime contractor to
require a subcontractor to provide addresses and social security numbers to the
prime contractor for its own records, without weekly submission to the
sponsoring government agency (or the Recipient or Subrecipient (as applicable),
applicant, sponsor, or owner).

 

17

--------------------------------------------------------------------------------


 

(B) Each payroll submitted shall be accompanied by a “Statement of Compliance,”
signed by the Contractor or subcontractor or his or her agent who pays or
supervises the payment of the persons employed under the Contract and shall
certify the following:

 

(1) That the payroll for the payroll period contains the information required to
be provided under § 5.5 (a)(3)(ii) of Regulations, 29 CFR part 5, the
appropriate information is being maintained under § 5.5 (a)(3)(i) of
Regulations, 29 CFR part 5, and that such information is correct and complete;

 

(2) That each laborer or mechanic (including each helper, apprentice, and
trainee) employed on the Contract during the payroll period has been paid the
full weekly wages earned, without rebate, either directly or indirectly, and
that no deductions have been made either directly or indirectly from the full
wages earned, other than permissible deductions as set forth in Regulations, 29
CFR part 3;

 

(3) That each laborer or mechanic has been paid not less than the applicable
wage rates and fringe benefits or cash equivalents for the classification of
work performed, as specified in the applicable wage determination incorporated
into the Contract.

 

(C) The weekly submission of a properly executed certification set forth on the
reverse side of Optional Form WH-347 shall satisfy the requirement for
submission of the “Statement of Compliance” required by paragraph
(a)(3)(ii)(B) of this section.

 

(D) The falsification of any of the above certifications may subject the
Contractor or subcontractor to civil or criminal prosecution under section 1001
of title 18 and section 3729 of title 31 of the United States Code.

 

(iii) The Contractor or subcontractor shall make the records required under
paragraph (a)(3)(i) of this section available for inspection, copying, or
transcription by authorized representatives of the Department of Energy or the
Department of Labor, and shall permit such representatives to interview
employees during working hours on the job. If the Contractor or subcontractor
fails to submit the required records or to make them available, the Federal
agency may, after written notice to the Contractor, sponsor, applicant, or
owner, take such action as may be necessary to cause the suspension of any
further payment, advance, or guarantee of funds. Furthermore, failure to submit
the required records upon request or to make such records available may be
grounds for debarment action pursuant to 29 CFR 5.12.

 

(4) Apprentices and trainees—

 

(i) Apprentices. Apprentices will be permitted to work at less than the
predetermined rate for the work they performed when they are employed pursuant
to and individually registered in a bona fide apprenticeship program registered
with the U.S. Department of Labor, Employment and Training Administration,
Office of Apprenticeship Training, Employer and Labor Services, or with a State
Apprenticeship Agency recognized by the Office, or if a person is employed in
his or her first 90 days of probationary employment as an apprentice in such an
apprenticeship program, who is not individually registered in the program, but
who has been certified by the Office of Apprenticeship Training, Employer and
Labor Services or a State Apprenticeship Agency (where appropriate) to be
eligible for probationary employment as an apprentice. The allowable ratio of
apprentices to journeymen on the job site in any craft classification shall not
be greater than the ratio permitted to the Contractor as to the entire work
force under the registered program. Any worker listed on a payroll at an
apprentice wage rate, who is not registered or otherwise employed as stated
above, shall be paid not less than the applicable wage rate on the wage
determination for the classification of work actually performed. In addition,
any apprentice performing work on the job site in excess of the ratio permitted
under the registered program shall be paid not less than the applicable wage
rate on the wage determination for the work actually performed. Where a
Contractor is performing construction on a project in a locality other than that
in which its program is registered, the ratios and wage rates (expressed in
percentages of the journeyman’s hourly rate) specified in the Contractor’s or
subcontractor’s registered program shall be observed. Every apprentice must be
paid at not less than the rate specified in the registered program for the
apprentice’s level of progress, expressed as a percentage of the journeymen
hourly rate specified in the applicable wage determination. Apprentices shall be
paid fringe

 

18

--------------------------------------------------------------------------------


 

benefits in accordance with the provisions of the apprenticeship program. If the
apprenticeship program does not specify fringe benefits, apprentices must be
paid the full amount of fringe benefits listed on the wage determination for the
applicable classification. If the Administrator determines that a different
practice prevails for the applicable apprentice classification, fringes shall be
paid in accordance with that determination. In the event the Office of
Apprenticeship Training, Employer and Labor Services, or a State Apprenticeship
Agency recognized by the Office, withdraws approval of an apprenticeship
program, the Contractor will no longer be permitted to utilize apprentices at
less than the applicable predetermined rate for the work performed until an
acceptable program is approved.

 

(ii) Trainees. Except as provided in 29 CFR 5.16, trainees will not be permitted
to work at less than the predetermined rate for the work performed unless they
are employed pursuant to and individually registered in a program which has
received prior approval, evidenced by formal certification by the U.S.
Department of Labor, Employment and Training Administration. The ratio of
trainees to journeymen on the job site shall not be greater than permitted under
the plan approved by the Employment and Training Administration. Every trainee
must be paid at not less than the rate specified in the approved program for the
trainee’s level of progress, expressed as a percentage of the journeyman hourly
rate specified in the applicable wage determination. Trainees shall be paid
fringe benefits in accordance with the provisions of the trainee program. If the
trainee program does not mention fringe benefits, trainees shall be paid the
full amount of fringe benefits listed on the wage determination unless the
Administrator of the Wage and Hour Division determines that there is an
apprenticeship program associated with the corresponding journeyman wage rate on
the wage determination which provides for less than full fringe benefits for
apprentices. Any employee listed on the payroll at a trainee rate who is not
registered and participating in a training plan approved by the Employment and
Training Administration shall be paid not less than the applicable wage rate on
the wage determination for the classification of work actually performed. In
addition, any trainee performing work on the job site in excess of the ratio
permitted under the registered program shall be paid not less than the
applicable wage rate on the wage determination for the work actually performed.
In the event the Employment and Training Administration withdraws approval of a
training program, the Contractor will no longer be permitted to utilize trainees
at less than the applicable predetermined rate for the work performed until an
acceptable program is approved.

 

(iii) Equal employment opportunity. The utilization of apprentices, trainees and
journeymen under this part shall be in conformity with the equal employment
opportunity requirements of Executive Order 11246, as amended and 29 CFR part
30.

 

(5) Compliance with Copeland Act requirements. The Contractor shall comply with
the requirements of 29 CFR part 3, which are incorporated by reference in this
Contract.

 

(6) Contracts and Subcontracts. The Recipient, Subrecipient, the Recipient’s and
Subrecipient’s contractors and subcontractor shall insert in any Contracts the
clauses contained herein in(a)(1) through (10) and such other clauses as the
Department of Energy may by appropriate instructions require, and also a clause
requiring the subcontractors to include these clauses in any lower tier
subcontracts. The Recipient shall be responsible for the compliance by any
subcontractor or lower tier subcontractor with all of the paragraphs in this
clause.

 

(7) Contract termination: debarment. A breach of the Contract clauses in 29 CFR
5.5 may be grounds for termination of the Contract, and for debarment as a
contractor and a subcontractor as provided in 29 CFR 5.12.

 

(8) Compliance with Davis-Bacon and Related Act requirements. All rulings and
interpretations of the Davis-Bacon and Related Acts contained in 29 CFR parts 1,
3, and 5 are herein incorporated by reference in this Contract.

 

(9) Disputes concerning labor standards. Disputes arising out of the labor
standards provisions of this Contract shall not be subject to the general
disputes clause of this Contract. Such disputes shall be resolved in accordance
with the procedures of the Department of Labor set forth in 29 CFR parts 5, 6,
and 7. Disputes within the meaning of this clause include disputes between the
Recipient, Subrecipient, the

 

19

--------------------------------------------------------------------------------

 

 

Contractor (or any of its subcontractors) and the contracting agency, the U.S.
Department of Labor, or the employees or their representatives.

 

(10) Certification of eligibility.

 

(i) By entering into this Contract, the Contractor certifies that neither it
(nor he or she) nor any person or firm who has an interest in the Contractor’s
firm is a person or firm ineligible to be awarded Government contracts by virtue
of section 3(a) of the Davis-Bacon Act or 29 CFR 5.12(a)(1).

 

(ii) No part of this Contract shall be subcontracted to any person or firm
ineligible for award of a Government contract by virtue of section 3(a) of the
Davis-Bacon Act or 29 CFR 5.12(a)(1).

 

(iii) The penalty for making false statements is prescribed in the U.S. Criminal
Code, 18 U.S.C. 1001.

 

(b) Contract Work Hours and Safety Standards Act. As used in this paragraph, the
terms laborers and mechanics include watchmen and guards.

 

(1) Overtime requirements. No Contractor or subcontractor contracting for any
part of the Contract work which may require or involve the employment of
laborers or mechanics shall require or permit any such laborer or mechanic in
any workweek in which he or she is employed on such work to work in excess of
forty hours in such workweek unless such laborer or mechanic receives
compensation at a rate not less than one and one-half times the basic rate of
pay for all hours worked in excess of forty hours in such workweek.

 

(2) Violation; liability for unpaid wages; liquidated damages. In the event of
any violation of the clause set forth in paragraph (b)(1) of this section the
Contractor and any subcontractor responsible therefor shall be liable for the
unpaid wages. In addition, such Contractor and subcontractor shall be liable to
the United States (in the case of work done under contract for the District of
Columbia or a territory, to such District or to such territory), for liquidated
damages. Such liquidated damages shall be computed with respect to each
individual laborer or mechanic, including watchmen and guards, employed in
violation of the clause set forth in paragraph (b)(1) of this section, in the
sum of $10 for each calendar day on which such individual was required or
permitted to work in excess of the standard workweek of forty hours without
payment of the overtime wages required by the clause set forth in paragraph
(b)(1) of this section.

 

(3) Withholding for unpaid wages and liquidated damages. The Department of
Energy or the Recipient or Subrecipient shall upon its own action or upon
written request of an authorized representative of the Department of Labor
withhold or cause to be withheld, from any moneys payable on account of work
performed by the Contractor or subcontractor under any such contract or any
other Federal contract with the same prime Contractor, or any other
federally-assisted contract subject to the Contract Work Hours and Safety
Standards Act, which is held by the same prime contractor, such sums as may be
determined to be necessary to satisfy any liabilities of such Contractor or
subcontractor for unpaid wages and liquidated damages as provided in the clause
set forth in paragraph (b)(2) of this section.

 

(4) Contracts and Subcontracts. The Recipient, Subrecipient, and Recipient’s and
Subrecipient’s contractor or subcontractor shall insert in any Contracts, the
clauses set forth in paragraph (b)(1) through (4) of this section and also a
clause requiring the subcontractors to include these clauses in any lower tier
subcontracts. The Recipient shall be responsible for compliance by any
subcontractor or lower tier subcontractor with the clauses set forth in
paragraphs (b)(1) through (4) of this section.

 

(5) The Contractor or subcontractor shall maintain payrolls and basic payroll
records during the course of the work and shall preserve them for a period of
three years from the completion of the Contract for all laborers and mechanics,
including guards and watchmen, working on the Contract. Such records shall
contain the name and address of each such employee, social security number,
correct classifications, hourly rates of wages paid, daily and weekly number of
hours worked, deductions made, and actual wages paid.  The records to be
maintained under this paragraph shall be made available by the Contractor or

 

20

--------------------------------------------------------------------------------


 

subcontractor for inspection, copying, or transcription by authorized
representatives of the Department of Energy and the Department of Labor, and the
Contractor or subcontractor will permit such representatives to interview
employees during working hours on the job.

 

RECIPIENT FUNCTIONS

 

(1) On behalf of the Department of Energy (DOE), Recipient shall perform the
following functions:

 

(a)          Obtain, maintain, and monitor all DBA certified payroll records
submitted by  the Subrecipients and Contractors at any tier under this Award;

(b)         Review all DBA certified payroll records for compliance with DBA
requirements, including applicable DOL wage determinations;

(c)          Notify DOE of any non-compliance with DBA requirements by
Subrecipients or  Contractors at any tier, including any non-compliances
identified as the result of reviews performed pursuant to paragraph (b) above;

(d)         Address any Subrecipient and any Contractor DBA non-compliance
issues; if DBA non-compliance issues cannot be resolved in a timely manner,
forward complaints, summary of investigations and all relevant information to
DOE;

(e)          Provide DOE with detailed information regarding the resolution of
any DBA non-compliance issues;

(f)            Perform services in support of DOE investigations of complaints
filed regarding noncompliance by Subrecipients and Contractors with DBA
requirements;

(g)         Perform audit services as necessary to ensure compliance by
Subrecipients and Contractors with DBA requirements and as requested by the
Contracting Officer; and

(h)         Provide copies of all records upon request by DOE or DOL in a timely
manner.

 

(2)             All records maintained on behalf of the DOE in accordance with
paragraph (1) above are federal government (DOE) owned records.  DOE or an
authorized representative shall be granted access to the records at all times.

 

(3)             In the event of, and in response to any Freedom of Information
Act, 5 U.S.C. 552,  requests submitted to DOE, Recipient shall provide such
records to DOE within 5 business days of receipt of a request from DOE

 

21

--------------------------------------------------------------------------------


 

ATTACHMENT 2 - STATEMENT OF PROJECT OBJECTIVES

DE-EE0002022

 

VERTICALLY INTEGRATED MASS PRODUCTION OF AUTOMOTIVE CLASS LITHIUM ION BATTERIES

 


A.  OBJECTIVES


 

The overall objective of this project is to establish the manufacturing
capability in the US to produce at least 500 MWh of automotive lithium ion
batteries per year by the end of 2012.

 

The Recipient will build a vertically-integrated factory capacity that
encompasses the full production process, including: the manufacturing of cathode
powder, electrode coating, cell fabrication, module fabrication, and the
assembly of complete battery pack systems ready for vehicle integration.  Design
and production validation will also be performed under this program, ensuring
that the products meet customer specifications, and that the production lines
conform to standard automotive practice.  This work will be accomplished over
three years, resulting in manufacturing capacity by the end of the program of at
least 500 MWh of cells and batteries.

 


B.  SCOPE OF WORK


 

The general philosophy of manufacturing expansion is to cost-effectively meet
the rapidly escalating customer volume needs while managing operational risk. 
This approach will begin with low-risk, mature process technologies, improve the
processes, and systematically increase throughput and lower costs over time. 
The first portion of the build-out involves the rapid deployment, using a “Copy
Identical” approach wherein the initial USA-1 cell and module/pack factory
capacity will be installed with the same processes and equipment  currently used
in the Recipient’s Asian factories, while increasing the level of automation for
material movement and process control to increase output and boost productivity.
This work will mostly occur in 2010 (Site 1).

 

The second portion of the build-out uses nearly identical equipment as what is
used in the Site 1 production, but with increased throughput at specific
operations that are at low risk.  This “Copy Improve” high volume manufacturing
(HVM) capacity will further reduce cost and headcount through additional
automation, data collection and improved manufacturing execution platforms. 
Although this work starts in 2010, the production facilities will not be
operational until 2011, with additional capacity being brought online in 2012. 
Sites 2 and 3 of the manufacturing plan will use this “Copy Improve”
philosophy.  The Recipient will continue to improve specific operational output
in powder, coating and cell assembly, as part of an ongoing effort to
continuously improve productivity.

 

The build-out of the manufacturing capability will occur in three (3) years,
each corresponding to a specific location.

 

Site 1 — Cell Plant and Module/Pack Assembly Plant (Building USA-1)

Site 2 — Powder Plant & Coating Plant (Building R1)

Site 3 — Cell Manufacturing & Module/Pack Assembly (Building B1)

 


C.  TASKS TO BE PERFORMED


 

Site 1 — Cell and Module/Pack Assembly Plant (Building USA-1)

 

Site 1 focuses on the Low Volume Manufacturing plant using the “Copy Identical”
approach and represents the bulk of the work of the project for 2010.  Due to
the timing of the Recipient’s needs, some of the Site 1 activity has already
started.  These activities include USA-1 (Livonia) site selection, due
diligence, expansion of engineering “core team”, execution of lease documents
and preliminary design /permitting of the facility.

 

Cell Design Validation (DV) is used to ensure that the cell meets specification
and is accomplished through a Design Verification Plan and Report (DVP&R)
process, which includes cell-level performance, life, environmental, and abuse
testing.

 

Production Validation (PV) testing is used to determine whether the process is
capable of producing consistent product, while meeting the demands during an
actual production run at quoted production rate.

 

The Production Part Approval Process (PPAP) process includes many elements to
ensure that specifications and requirements are understood and that the
production process has the capability to consistently meet the requirements at
production rate.  Examples of PPAP elements include: design records, engineering
change documentation, Engineering Approval, Design Failure Mode and Effect
Analysis (DFMEA), Process Flow Diagram, Process Failure Mode and Effect Analysis
(PFMEA), Control Plan, and Measurement System Analysis (MSA) Studies.

 

22

--------------------------------------------------------------------------------


 

Task 1.0 — Establish  Cell manufacturing in Building USA-1, the Low Volume
Manufacturing facility.

 

Subtask 1.1                       Revise and maintain Project Management Plan;
Report on activities

Subtask 1.2                       Hire engineering and manufacturing core team
leaders.  Complete factory design, layout, cost estimate, schedule and permits. 
Complete construction of all non-Manufacturing areas of building and order long
lead facilities equipment.

Subtask 1.3                       Order, install and qualify equipment for cell
design validation (DV) for cells.  Start cell DV for cells made in existing
plants as baseline for DV from US plants..

Subtask 1.4                       Order cell manufacturing  line equipment and
dry rooms.  Begin construction of manufacturing areas and environmental
mitigation equipment areas.

Subtask 1.5                       Complete construction; Install and qualify dry
rooms and cell manufacturing line equipment.

Subtask 1.6                       Ramp-up of labor hiring to support
manufacturing capacity

Subtask 1.7                       Complete Production Validation (PV) and Device
Validation (DV) of cell manufacturing lines

Subtask 1.8                       Complete Production Part Approval Process
(PPAP) for cell manufacturing lines

 

Milestones:           Production Readiness Site 1 Review

 

The Recipient will perform an Advanced Product Quality Plan (APQP) Review that
will be used to assess the success of the Site 1 Tasks thru Production
Part Approval Process (PPAP).  APQP is an integral part of the
Recipient’s program for developing and producing products that meet customer
requirements.  APQP is a standard reporting criteria used by the automotive
industry.  This review will be performed internally by the Recipient and a high
level summary report of indicators (red, yellow, green) will be generated and
provided to the DOE to document the status of the project.

 

Site 2 — Powder Plant & Coating Plant (Building R1)

 

Sites 2 and 3 use the “Copy Improve” approach, which uses nearly identical
equipment as what is used for Site 1 production, but with increased throughput
at specific operations that are at low risk.  This “Copy Improve” high volume
manufacturing (HVM) capacity will further reduce cost and headcount through
additional automation, data collection and improved manufacturing execution
platforms.  Site 2 represents the first portion of powder and coating
manufacturing on this program.

 

Task 2.0 — Establish one powder and one coating manufacturing block in Building
R1.

 

Subtask 2.1                       Revise and maintain Project Management Plan;
Report on activities

Subtask 2.2a                 Hire engineering and manufacturing core team
leaders.  Design powder manufacturing line, layouts, cost estimate , schedule,
permits and begin construction

Subtask 2.2b                Hire engineering and manufacturing core team leaders
.  Design coating line, layouts, construction drawings, cost estimates,
schedule, permits and order long lead facility systems.  Begin construction of
all non-manufacturing areas.

Subtask 2.3a                 Order powder manufacturing equipment and
environmental mitigation systems.  Begin construction of manufacturing areas.

Subtask 2.3b                Order coating manufacturing equipment and
environmental mitigation systems.  Begin construction of manufacturing areas.

Subtask 2.4a                 Complete construction; Install and qualify powder
manufacturing equipment

Subtask 2.4b                Complete construction; Install and qualify coating
manufacturing equipment
Subtask 2.5        Ramp-up of labor hiring to support manufacturing capacity

Subtask 2.6a                 Complete production validation (PV) of powder line

Subtask 2.6b                Complete production validation (PV) of coating line

Subtask 2.7                       Complete Production Part Approval Process
(PPAP) for powder and coating lines

 

Milestones:           Production Readiness Site 2 Review

 

The Recipient will perform an Advanced Product Quality Plan (APQP) Review that
will be used to assess the success whether the goal of establishing powder and
coating manufacturing was achieved.  APQP is an integral part of the
Recipient’s program for developing and producing products that meet customer
requirements.  This review will be performed internally by the Recipient and a
high level summary report of indicators (red, yellow, green) will be generated
and provided to the DOE to document the status of the project.

 

Site 3 — Cell Manufacturing & Module/Pack Assembly (Building B1)

 

Site 3 represents additional cell manufacturing and the first module/pack
assembly facility on this program.

 

Task 3.0 — Establish cell/module/pack manufacturing blocks in Building B1.

 

Subtask 3.1                       Revise and maintain Project Management Plan;
Report on activities

 

23

--------------------------------------------------------------------------------


 

Subtask 3.2a                 Hire engineering and manufacturing core team
leaders.  Design cell manufacturing line, layouts and construction drawings. 
Complete cost estimate, schedule, permits and begin construction.  Order long
lead facilities equipment.

Subtask 3.2b                Hire engineering and manufacturing core team
leaders.  Design module/pack manufacturing line, layouts and construction
drawings.  Complete cost estimate, schedule, permits and begin construction. 
Order long lead facilities equipment and begin construction of non-manufacturing
areas.

Subtask 3.3a                 Order cell manufacturing equipment and begin
construction of manufacturing areas.

Subtask 3.3b                Order module/pack manufacturing equipment and begin
construction of manufacturing areas.

Subtask 3.4a                 Complete construction; Install and qualify cell
manufacturing equipment.

Subtask 3.4b                Complete construction; Install and qualify
module/pack manufacturing equipment.

Subtask 3.5                       Ramp-up of labor hiring to support
manufacturing capacity

Subtask 3.6a                 Complete production validation (PV) of cell
manufacturing line

Subtask 3.6b                Complete production validation (PV) of module/pack
manufacturing line

Subtask 3.7                       Complete Production Part Approval Process
(PPAP) for cell and module/pack lines

 

Milestones:           Production Readiness Site 3 Review

 

The Recipient will perform an Advanced Product Quality Plan (APQP) Review that
will be used to assess whether the goal of establishing cell and module/pack
manufacturing was achieved.  Completion of Production Part Approval Process
(PPAP) for the cell and module/pack manufacturing is the key criterion for
successful completion of Site 3. This review will be performed internally by the
Recipient and a high level summary report of indicators (red, yellow, green)
will be generated and provided to the DOE to document the status of the project.

 


D.   DELIVERABLES


 

The periodic, topical, and final reports will be provided in accordance with
Federal Assistance Reporting Checklist (DOE F 4600.2).

 

The Final Progress Report shall document and summarize all work performed during
the award period in a comprehensive manner. This report shall not merely be a
compilation of information contained in previously submitted quarterly reports,
but shall present that information in an integrated fashion. It shall contain
the final estimate of jobs creation and an estimate of total production capacity
for the facility(ies) funded by this award, including a break-out of jobs
creation and production capacity of any materials component sub-awards.  It
shall also present the final production cost estimates per unit of battery
cell/pack/material/component manufactured in the completed manufacturing
facility, the test plan for battery cells/packs/material/component to meet at
least one OEM specification, and battery cell/pack /material/component
performance and abuse test results.  If necessary, this information shall be
marked as business sensitive in the report.  In addition, the Recipient will be
employing an Earned Value Management System (EVMS) internally to plan, track and
reconcile all key activities, costs and performance for the build out of the
planned factory capacity.   The recipient will monitor, track and report Cost
and Schedule variance using Oracle Project Management system.  These reports
will be reviewed Monthly at each project site and summarized for DOE and
Recipient management review Quarterly.

 

At the completion of each Task, a Review Report will be provided to the DOE to
detail how each of the subtasks were successfully completed.

 

Technical deliverables as defined in the Funding Opportunity Announcement:

 

Area of Interest 1: Cell and Battery Manufacturing Facilities

 

·                  Cost estimates of battery cells/packs manufactured in the
completed manufacturing facility

·                  Delivery to the DOE of 100 battery cells and 20 packs
manufactured at the completed manufacturing facility from low rate initial
production for validation purposes

·                  Test plan for battery cells/packs to meet at least one OEM
specification

·                  Battery cell/pack performance and abuse tests and associated
test report

 

Area of Interest 2: Advanced Battery Supplier Manufacturing Facilities

 

·                  Cost estimates of materials and components manufactured in
the completed manufacturing facility

·                  Delivery to the DOE, 50 battery cells manufactured using
material or components made by the completed  manufacturing facility for low
rate initial production for validation purposes

 

24

--------------------------------------------------------------------------------


 

·                  Material/component screening test plan to meet customer
specification

·                  Material/component screening test report

·                  Cell or battery test plan to meet customer specification

·                  Cell or battery performance and abuse tests and associated
test report

 

E.                                                  BRIEFINGS/TECHNICAL
PRESENTATIONS

 

As needed in accordance with the schedule, the Recipient shall prepare detailed
briefings for presentation to the Government Contracting Officer Representative
(COR) at one of the National Energy Technology Laboratory sites (Pittsburgh, PA
or Morgantown, WV), DOE Headquarters (Washington, DC) or the Recipient’s site. 
The briefings shall be given by the Recipient to explain the plans, progress,
and results of the Project effort. Such briefings are anticipated to occur upon
the initiation of the award (kickoff meeting), as well as at quarterly/annual
project reviews, and a final Project presentation.

 

25

--------------------------------------------------------------------------------

 

[g56072kk07i001.gif]

 

 

NOT SPECIFIED /OTHER ASSISTANCE AGREEMENT 1. Award No. DE-EE0002022 2.
Modification No. 001 3. Effective Date 12/03/2009 4. CFDA No. 4. Awarded To Al23
SYSTEMS, INC. Attn: MARIA THOMPSON 1 KINGSBURY AVE WATERTOWN MA 0249725789 4.
Sponsoring Office U.S. DOE/NETL Morgantown Campus 3610 Collins Ferry Road PO Box
880 Morgantown WV 26507-0880 7. Period of Performance 12/03/2009 through
12/02/2012 8. Type of Agreement Grant Cooperative Agreement Other 9. Authority
31 USC 6304 - see Page 2 10 USC 2358 10. Purchase Request or Funding Document
No. 11. Remittance Address Al23 SYSTEMS, INC. Attn : MARIA THOMPSON 1 KINGSBURY
AVE WATERTOWN MA 029725789 $249,090,000.00 12. Total Amount Govt. Share: Cost
Share : $249,090,000.00 Total : $498,180,000.00 13. Funds Obligated This action:
$0.00 Total : $249,090,000.00 14. Principal Investigator John Pinho 617-778-5700
15. Program Manager RALPH D. NINE Phone: 304-285-2017 16. Administrator U.S.
DOE/NETL Morgantown Campus 3610 Collins Ferry Road PO Box 880 Morgantown WV
26507-0880 17. Submit Payment Requests To OR for NETL (Morgantown) U. S .
Department of Energy Oak Ridge Financial Service Center P.O. Box 4787 Oak Ridge
TN 37831 18. Paying Office 19. Submit Reports To See Attachment 3 20. Accounting
and Appropriation Data 21. Research Title and/or Description of Project RECOVERY
ACT - VERTICALLY INTEGRATED MASS PRODUCTION OF AUTOMOTIVE CLASS LITHIUM ION
BATTERIES For the Recipient For the United States of America 22. Signature of
Person Authorized to Sign 25. Signature of Grants/Agreements Officer Signature
on File 23. Name and Title Date Signed 26. Name of Officer RAYMOND R. JARR 27.
Date Signed 12/10/2009

NOT SPECIFIED /OTHER

 


[g56072kk07i002.gif]

NOT SPECIFIED /OTHER  CONTINUATION SHEET REFERENCE NO. OF DOCUMENT BEING
CONTINUED DE-EE0002022/001 PAGE OF 2 3 NAME OF OFFEROR OR CONTRACTOR Al23
SYSTEMS, INC. ITEM NO. (A) SUPPLIES/SERVICES (B) QUANTITY (C) UNIT (D) UNIT
PRICE (E) AMOUNT (F) DUNS Number: 130452506 See Page 3 for full text of this
Amendment. DOE Award Administrator: Sue Miltenberger 304-285-4083
susan.miltenberger@netl.doe.gov Recipient Business Officer: James Haley
617-924-8910 jhaley@a123systems.com Block 9 Authority: PL 95-91 DOE Organization
Act, PL 111-5 American Recovery and Reinvestment Act of 2009 and PL 109-58
Energy Policy Act 2005 The administrative office (administrative contracting
activity) for this award is 02605. The administrative office (administrative
contracting activity) code is needed by the Recipient for reporting to
FederalReporting.gov concerning awards made with funding from the American
Recovery and Reinvestment Act of 2009 (ARRA or Recovery Act). ASAP: NO Extent
Competed: COMPETED Davis-Bacon Act: YES Payment: OR for NETL (Morgantown) U.S.
Department of Energy Oak Ridge Financial Service Center P.O. Box 4787 Oak Ridge
TN 37831 Fund: 05799 Appr Year: 2009 Allottee: 31 Report Entity: 220520 Object
Class: 25500 Program: 1005107 Project: 2004490 WFO: 0000000 Local Use: 0000000
TAS Agency: 89 TAS Account: 0331 JULY2004 NOT SPECIFIED /OTHER

 

 

 

DE-EE0002022

A123 Systems, Inc.

Amendment 001

Page 3 of 3

 

The purpose of this Amendment is to recognize the DOE, Chicago Operations Office
Official Approval for an “Advance Waiver of Domestic and Foreign Patent
Rights.”  This Amendment will also correct the Rebudgeting and Recovery of
Indirect Costs provision.  Accordingly, the following changes are hereby made:

 

1.  SPECIAL TERMS AND CONDITIONS FOR USE IN MOST GRANTS AND COOPERATIVE
AGREEMENTS, REBUDGETING AND RECOVERY OF INDIRECT COSTS - REIMBURSABLE INDIRECT
COSTS AND FRINGE BENEFITS is hereby deleted in its entirety and the following
provision is substituted in lieu thereof.  All changes are shown in bold text.

 

“REBUDGETING AND RECOVERY OF INDIRECT COSTS - REIMBURSABLE INDIRECT COSTS AND
FRINGE BENEFITS

 

a.             If actual allowable indirect costs are less than those budgeted
and funded under the award, you may use the difference to pay additional
allowable direct costs during the project period.  If at the completion of the
award the Government’s share of total allowable costs (i.e., direct and
indirect), is less than the total costs reimbursed, you must refund the
difference.

 

b.             Recipients are expected to manage their indirect costs.  DOE will
not amend an award solely to provide additional funds for changes in indirect
cost rates.  DOE recognizes that the inability to obtain full reimbursement for
indirect costs means the recipient must absorb the underrecovery.  Such
underrecovery may be allocated as part of the organization’s required cost
sharing.

 

c.             The budget for this award includes fringe benefits and indirect
(labor overhead) costs, but does not include indirect G&A rate costs. 
Therefore, such G&A costs shall not be charged to nor shall reimbursement be
requested for this project nor shall such G&A costs for this project be
allocated to any other federally sponsored project.  In addition, such G&A costs
shall not be counted as cost share unless approved by the Contracting Officer.”

 

2.  ATTACHMENT 1 — INTELLECTUAL PROPERTY PROVISIONS, PATENT RIGHTS (LARGE
BUSINESS FIRMS) — NO WAIVER (OCT 2003) is hereby replaced with the attached FAR
52.227-12 PATENT RIGHTS-WAIVER (JUL 1996), as modified by 10 CFR 784, DOE Patent
Waiver Regulations.

 

Except as contained herein, all other terms and conditions remain in full force
and effect.

 

END OF AMENDMENT 001

 

26

--------------------------------------------------------------------------------


 

02. FAR 52.227-12 Patent Rights — Waiver (JUL 1996), as modified by 10 C.F.R.
784, DOE Patent Waiver Regulations

 

(a)   Definitions.

 

As used in this clause:

 

Background patent means a domestic patent covering an invention or discovery
which is not a Subject Invention and which is owned or controlled by the
Contractor at any time through the completion of this contract:

 

(i)  Which the Contractor, but not the Government, has the right to license to
others without obligation to pay royalties thereon, and

 

(ii)  Infringement of which cannot reasonably be avoided upon the practice of
any specific process, method, machine, manufacture or composition of matter
(including relatively minor modifications thereof) which is a subject of the
research, development, or demonstration work performed under this contract.

 

Contract means any contract, grant, agreement, understanding, or other
arrangement, which includes research, development, or demonstration work, and
includes any assignment or substitution of parties.

 

DOE patent waiver regulations means the Department of Energy patent waiver
regulations at 10 CFR Part 784.

 

Invention as used in this clause, means any invention or discovery which is or
may be patentable or otherwise protectable under Title 35 of the United States
Code or any novel variety of plant that is or may be protectable under the Plant
Variety Protection Act (7 U.S.C. 2321 et seq.).

 

Made when used in relation to any invention means the conception or first actual
reduction to practice of such invention.

 

Nonprofit organization means a university or other institution of higher
education or an organization of the type described in section 501(c)(3) of the
Internal Revenue Code of 1954 (26 U.S.C. 501(c)) and exempt from taxation under
section 501(a) of the Internal Revenue Code (26 U.S.C. 501(a)) or any nonprofit
scientific or educational organization qualified under a state nonprofit
organization statute.

 

Patent Counsel means the Department of Energy Patent Counsel assisting the
procuring activity.

 

Practical application means to manufacture, in the case of a composition or
product; to practice, in the case of a process or method; or to operate, in the
case of a machine or system; and, in each case, under such conditions as to
establish that the invention is being utilized and that its benefits are, to the
extent permitted by law or Government regulations, available to the public on
reasonable terms.

 

Secretary means the Secretary of Energy.

 

Small business firm means a small business concern as defined at Section 2 of
the Pub. L. 85-536 (15 U.S.C. 632) and implementing regulations of the
Administrator of the Small Business Administration.  For the purpose of this
clause, the size standards for small business concerns involved in Government
procurement and subcontracting at 13 CFR 121.3-8 and 13 CFR 121.3-12,
respectively, will be used.

 

Subject invention means any invention of the Contractor conceived or first
actually reduced to practice in the course of or under this contract, provided
that in the case of a variety of plant, the date of determination (as defined in
section 41(d) of the Plant Variety Protection Act (7 U.S.C. 2401(d)) must also
occur during the period of contract performance.

 

(b)         Allocation of principal rights.

 

Whereas DOE has granted a waiver of rights to subject inventions to the
Contractor, the Contractor

 

3

--------------------------------------------------------------------------------


 

may elect to retain the entire right, title, and interest throughout the world
to each subject invention subject to the provisions of this clause and 35 U.S.C.
‘‘202 and 203.  With respect to any subject invention in which the Contractor
elects to retain title, the Federal Government shall have a nonexclusive,
nontransferable, irrevocable, paid-up license to practice or have practiced for
or on behalf of the United States the subject invention throughout the world.

 

(c)   Invention disclosure, election of title, and filing of patent applications
by Contractor.

 

(1)   The Contractor shall disclose each subject invention to the Patent Counsel
within six months after conception or first actual reduction to practice,
whichever occurs first in the course of or under this contract, but in any
event, prior to any sale, public use, or public disclosure of such invention
known to the Contractor.  The disclosure to the Patent Counsel shall be in the
form of a written report and shall identify the inventors and the contract under
which the invention was made.  It shall be sufficiently complete in technical
detail to convey a clear understanding, to the extent known at the time of the
disclosure, of the nature, purpose, operation, and physical, chemical,
biological, or electrical characteristics of the invention.  The disclosure
shall also identify any publication, on sale, or public use of the invention and
whether a manuscript describing the invention has been submitted for publication
and, if so, whether it has been accepted for publication at the time of
disclosure.  In addition, after disclosure to the Patent Counsel, the Contractor
shall promptly notify the Patent Counsel of the acceptance of any manuscript
describing the invention for publication or of any on sale or public use planned
by the Contractor.

 

(2)   The Contractor shall elect in writing whether or not to retain title to
any such invention by notifying the Patent Counsel at the time of disclosure or
within 8 months of disclosure, as to those countries (including the United
States) in which the Contractor will retain title; provided, that in any case
where publication, on sale, or public use has initiated the 1-year statutory
period wherein valid patent protection can still be obtained in the United
States, the period of election of title may be shortened by the Agency to a date
that is no more than 60 days prior to the end of the statutory period.  The
Contractor shall notify the Patent Counsel as to those countries (including the
United States) in which the Contractor will retain title not later than 60 days
prior to the end of the statutory period.

 

(3)   The Contractor shall file its United States patent application on an
elected invention within 1 year after election, but not later than at least 60
days prior to the end of any statutory period wherein valid patent protection
can be obtained in the United States after a publication, on sale, or public
use.  The Contractor shall file patent applications in additional countries
(including the European Patent Office and under the Patent Cooperation Treaty)
within either 10 months of the corresponding initial patent application or 6
months from the date permission is granted by the Commissioner of Patents and
Trademarks to file foreign patent applications where foreign filing has been
prohibited by a Secrecy Order.

 

(4)   Requests for extension of the time for disclosure to the Patent Counsel,
election, and filing may, at the discretion of DOE, be granted, and will
normally be granted unless the Patent Counsel has reason to believe that a
particular extension would prejudice the Government’s interest.

 

(d)         Conditions when the Government may obtain title notwithstanding an
existing waiver.

 

The Contractor shall convey to DOE, upon written request, title to any subject
invention—

 

(1)   If the Contractor elects not to retain title to a subject invention;

 

(2)   If the Contractor fails to disclose or elect the subject invention within
the times specified in paragraph (c) of this clause (provided that DOE may only
request title within 60 days after learning of the Contractor’s failure to
report or elect within the specified times);

 

(3)   In those countries in which the Contractor fails to file patent
applications within the times specified in paragraph (c) of this clause;
provided, however, that if the Contractor has filed a patent application in a
country after the times specified in paragraph (c) of this clause, but prior to
its receipt of the written request of DOE, the Contractor shall continue to
retain title in that country;

 

(4)   In any country in which the Contractor decides not to continue the
prosecution of any application

 

4

--------------------------------------------------------------------------------


 

for, to pay the maintenance fees on, or defend in reexamination or opposition
proceeding on, a patent on a subject invention; or

 

(5)   If the waiver authorizing the use of this clause is terminated as provided
in paragraph (p) of this clause.

 

(e)          Minimum rights to Contractor when the Government retains title.

 

(1)   The Contractor shall retain a nonexclusive, royalty-free license
throughout the world in each subject invention to which the Government obtains
title under paragraph (d) of this clause except if the Contractor fails to
disclose the subject invention within the times specified in paragraph (c) of
this clause.  The Contractor’s license extends to its domestic subsidiaries and
affiliates, if any, within the corporate structure of which the Contractor is a
part and includes the right to grant sublicenses of the same scope to the extent
the Contractor was legally obligated to do so at the time the contract was
awarded.  The license is transferable only with the approval of DOE except when
transferred to the successor of that part of the Contractor’s business to which
the invention pertains.

 

(2)   The Contractor’s domestic license may be revoked or modified by DOE to the
extent necessary to achieve expeditious practical application of the subject
invention pursuant to an application for an exclusive license submitted in
accordance with applicable provisions in 37 CFR part 404 and DOE licensing
regulations.  This license shall not be revoked in that field of use or the
geographical areas in which the Contractor has achieved practical application
and continues to make the benefits of the invention reasonably accessible to the
public.  The license in any foreign country may be revoked or modified at the
discretion of DOE to the extent the Contractor, its licensees, or its domestic
subsidiaries or affiliates have failed to achieve practical application in that
foreign country.

 

(3)   Before revocation or modification of the license, DOE shall furnish the
Contractor a written notice of its intention to revoke or modify the license,
and the Contractor shall be allowed 30 days (or such other time as may be
authorized by DOE for good cause shown by the Contractor) after the notice to
show cause why the license should not be revoked or modified.  The Contractor
has the right to appeal, in accordance with applicable agency licensing
regulations and 37 CFR part 404 concerning the licensing of Government-owned
inventions, any decision concerning the revocation or modification of its
license.

 

(f)            Contractor action to protect the Government’s interest.

 

(1)   The Contractor agrees to execute or to have executed and promptly deliver
to DOE all instruments necessary to:

 

(i)    establish or confirm the rights the Government has throughout the world
in those subject inventions to which the Contractor elects to retain title, and

 

(ii)   convey title to DOE when requested under paragraphs (d) and (n)(2) of
this clause, and to enable the Government to obtain patent protection throughout
the world in that subject invention.

 

(2)   The Contractor agrees to require, by written agreement, its employees,
other than clerical and nontechnical employees, to disclose promptly in writing
to personnel identified as responsible for the administration of patent matters
and in a format suggested by the Contractor each subject invention made under
contract in order that the Contractor can comply with the disclosure provisions
of paragraph (c) of this clause, and to execute all papers necessary to file 
patent applications on subject inventions and to establish the Government’s
rights in the subject inventions.  This disclosure format should require, as a
minimum, the information required by paragraph (c)(1) of this clause.  The
Contractor shall instruct such employees through employee agreements or other
suitable educational programs on the importance of reporting inventions in
sufficient time to permit the filing of patent applications prior to U.S. or
foreign statutory bars.

 

(3)   The Contractor shall notify DOE of any decision not to continue the
prosecution of a patent

 

5

--------------------------------------------------------------------------------


 

application, pay maintenance fees, or defend in a reexamination or opposition
proceeding on a patent, in any country, not less than 30 days before the
expiration of the response period required by the relevant patent office.

 

(4)   The Contractor agrees to include, within the specification of any United
States patent application and any patent issuing thereon covering a subject
invention, the following statement:  “This invention was made with Government
support under (identify the contract) awarded by DOE.  The Government has
certain rights in this invention.”

 

(5)   The Contractor shall establish and maintain active and effective
procedures to assure that subject inventions are promptly identified and
disclosed to Contractor personnel responsible for patent matters within 6 months
of conception and/or first actual reduction to practice, whichever occurs first
in the course of or under this contract.  These procedures shall include the
maintenance of laboratory notebooks or equivalent records and other records as
are reasonably necessary to document the conception and/or the first actual
reduction to practice of subject inventions, and records that show that the
procedures for identifying and disclosing the inventions are followed.  Upon
request, the Contractor shall furnish the Patent Counsel a description of such
procedures for evaluation and for determination as to their effectiveness.

 

(6)   The Contractor agrees, when licensing a subject invention, to arrange to
avoid royalty charges on acquisitions involving Government funds, including
funds derived through Military Assistance Program of the Government or otherwise
derived through the Government; to refund any amounts received as royalty
charges on the subject invention in acquisitions for, or on behalf of, the
Government; and to provide for such refund in any instrument transferring rights
in the invention to any party.

 

(7)   The Contractor shall furnish the Patent Counsel the following:

 

(i)    Interim reports every 12 months (or such longer period as may be
specified by the Patent Counsel) from the date of the contract, listing subject
inventions during that period and stating that all subject inventions have been
disclosed or that there are no such inventions.

 

(ii)   A final report, within 3 months after completion of the contracted work,
listing all subject inventions or stating that there were no such inventions,
and listing all subcontracts at any tier containing a patent rights clause or
certifying that there were no such subcontracts.

 

(8)   The Contractor shall promptly notify the Patent Counsel in writing upon
the award of any subcontract at any tier containing a patent rights clause by
identifying the subcontractor, the applicable patent rights clause, the work to
be performed under the subcontract, and the dates of award and estimated
completion.  Upon request of the Patent Counsel, the Contractor shall furnish a
copy of such subcontract, and no more frequently than annually, a listing of the
subcontracts that have been awarded.

 

(9)   The Contractor shall provide, upon request, the filing  date, serial
number and title, a copy of the patent application (including an
English-language version if filed in a language other than English), and patent
number and issue date for any subject invention for which the Contractor has
retained title.

 

(10) Upon request, the Contractor shall furnish the Government an irrevocable
power to inspect and make copies of the patent application file.

 

(g)         Subcontracts.

 

(1)   Unless otherwise directed by the Contracting Officer, the Contractor shall
include the clause at 48 CFR 952.227-11, suitably modified to identify the
parties, in all subcontracts, regardless of tier, for experimental,
developmental, or research work to be performed by a small business firm or
nonprofit organization, except where the work of the subcontract is subject to
an Exceptional Circumstances Determination by DOE.  In all other subcontracts,
regardless of tier, for experimental, developmental, demonstration, or research
work, the Contractor shall include the patent rights clause at 48 CFR 952.227-13

 

6

--------------------------------------------------------------------------------


 

(suitably modified to identify the parties).

 

(2)   The Contractor shall not, as part of the consideration for awarding the
subcontract, obtain rights in the subcontractor’s subject inventions.

 

(3)   In the case of subcontractors at any tier, the Department, the
subcontractor, and Contractor agree that the mutual obligations of the parties
created by this clause constitute a contract between the subcontractor and the
Department with respect to those matters covered by this clause.

 

(4)   The Contractor shall promptly notify the Contracting Officer in writing
upon the award of any subcontract at any tier containing a patent rights clause
by identifying the subcontractor, the applicable patent rights clause, the work
to be performed under the subcontract, and the dates of award and estimated
completion.  Upon request of the Contracting Officer, the Contracting Officer
shall furnish a copy of such subcontract, and, no more frequently than annually,
a listing of the subcontracts that have been awarded.

 

(h)         Reporting on utilization of subject inventions.

 

The Contractor agrees to submit on request periodic reports no more frequently
than annually on the utilization of a subject invention or on efforts at
obtaining such utilization that are being made by the Contractor and any of its
licensees or assignees.  Such reports shall include information regarding the
status of development, date of first commercial sale or use, gross royalties
received by the Contractor, and such other data and information as DOE may
reasonably specify.  The Contractor also agrees to provide additional reports as
may be requested by DOE in connection with any march-in proceedings undertaken
by DOE in accordance with paragraph (j) of this clause.  To the extent data or
information supplied under this paragraph is considered by the Contractor, its
licensee or assignee to be privileged and confidential and is so marked, DOE
agrees that, to the extent permitted by law, it shall not disclose such
information to persons outside the Government.

 

(i)             Preference for United States industry.

 

Notwithstanding any other provision of this clause, the Contractor agrees that
neither it nor any assignee will grant to any person the exclusive right to use
or sell any subject invention in the United States unless such person agrees
that any products embodying the subject invention will be manufactured
substantially in the United States.  However, in individual cases, the
requirement for such an agreement may be waived by DOE upon a showing by the
Contractor or its assignee that reasonable but unsuccessful efforts have been
made to grant licenses on similar terms to potential licensees that would be
likely to manufacture substantially in the United States or that under the
circumstances domestic manufacture is not commercially feasible.

 

(j)             March-in rights.

 

The Contractor agrees that with respect to any subject invention in which it has
acquired title, DOE has the right in accordance with the procedures in 48 CFR
27.304-1(g) to require the Contractor, an assignee, or exclusive licensee of a
subject invention to grant a nonexclusive, partially exclusive, or exclusive
license in any field of use to a responsible applicant or applicants, upon terms
that are reasonable under the circumstances, and if the Contractor, assignee, or
exclusive licensee refuses such a request, DOE has the right to grant such a
license itself if DOE determines that—

 

(1)   Such action is necessary because the Contractor or assignee has not taken,
or is not expected to take within a reasonable time, effective steps to achieve
practical application of the subject invention in such field of use;

 

(2)   Such action is necessary to alleviate health or safety needs which are not
reasonably satisfied by the Contractor, assignee, or their licensees;

 

(3)   Such action is necessary to meet requirements for public use specified by
Federal regulations and such requirements are not reasonably satisfied by the
Contractor, assignee, or licensees; or

 

7

--------------------------------------------------------------------------------


 

(4)   Such action is necessary because the agreement required by paragraph
(i) of this clause has not been obtained or waived or because a licensee of the
exclusive right to use or sell any subject invention in the United States is in
breach of such agreement.

 

(k) Background Patents [reserved]

 

(l)             Communications.

 

All reports and notifications required by this clause shall be submitted to the
Patent Counsel unless otherwise instructed.

 

(m)       Other inventions.

 

Nothing contained in this clause shall be deemed to grant to the Government any
rights with respect to any invention other than a subject invention, except with
respect to Background Patents, above.

 

(n)         Examination of records relating to inventions.

 

(1)   The Contracting Officer or any authorized representative shall, until 3
years after final payment under this contract, have the right to examine any
books (including laboratory notebooks), records, and documents of the Contractor
relating to the conception or first actual reduction to practice of inventions
in the same field of technology as the work under this contract to determine
whether—

 

(i)    Any such inventions are subject inventions;

 

(ii)   The Contractor has established and maintains the procedures required by
paragraphs (f)(2) and (f)(5) of this clause; and

 

(iii) The Contractor and its inventor have complied with the procedures.

 

(2)   If the Contracting Officer determines that an inventor has not disclosed a
subject invention to the Contractor in accordance with the procedures required
by paragraph (f)(5) of this clause, the Contracting Officer may, within 60 days
after the determination, request title in accordance with paragraphs (d)(2) and
(d)(3) of this clause.  However, if the Contractor establishes that the failure
to disclose did not result from the Contractor’s fault or negligence, the
Contracting Officer shall not request title.

 

(3)   If the Contracting Officer learns of an unreported Contractor invention
which the Contracting Officer believes may be a subject invention, the
Contractor may be required to disclose the invention to DOE for a determination
of ownership rights.

 

(4)   Any examination of records under this paragraph shall be conducted in such
a manner as to protect the confidentiality of the information involved.

 

(o)         Withholding of payment.

 

NOTE:  This paragraph does not apply to subcontracts or grants.

 

(1)   Any time before final payment under this contract, the Contracting Officer
may, in the Government’s interest, withhold payment until a reserve not
exceeding $50,000 or 5 percent of the amount of the contract, whichever is less,
shall have been set aside if, in the Contracting Officer’s opinion, the
Contractor fails to—

 

(i)    Establish, maintain, and follow effective procedures for identifying and
disclosing subject inventions pursuant to paragraph (f)(5) of this clause;

(ii)   Disclose any subject invention pursuant to paragraph (c)(1) of this
clause;

(iii)  Deliver acceptable interim reports pursuant to paragraph (f)(7)(I) of
this clause;

(iv)  Provide the information regarding subcontracts pursuant to paragraph
(f)(6) of this clause; or

(v)   Convey to the Government, using a DOE-approved form, the title and/or
rights of the Government in each subject invention as required by this clause.

 

8

--------------------------------------------------------------------------------


 

(2)   Such reserve or balance shall be withheld until the Contracting Officer
has determined that the Contractor has rectified whatever deficiencies exist and
has delivered all reports, disclosures, and other information required by this
clause.

 

(3)   Final payment under this contract shall not be made before the Contractor
delivers to the Patent Counsel all disclosures of subject inventions required by
paragraph (c)(1) of this clause, an acceptable final report pursuant to
paragraph (f)(7)(ii) of this clause, and all past due confirmatory instruments,
and the Patent Counsel has issued a patent clearance certification to the
Contracting Officer.

 

(4)   The Contracting Officer may decrease or increase the sums withheld up to
the maximum authorized above.  If the maximum amount authorized above is already
being withheld under other provisions of the contract, no additional amount
shall be withheld under this paragraph.  The withholding of any amount or the
subsequent payment thereof shall not be construed as a waiver of any Government
right.

 

(p)         Waiver Terminations.

 

Any waiver granted to the Contractor authorizing the use of this clause
(including any retention of rights pursuant thereto by the Contractor under
paragraph (b) of this clause) may be terminated at the discretion of the
Secretary or his designee in whole or in part, if the request for waiver by the
Contractor is found to contain false material statements or nondisclosure of
material facts, and such were specifically relied upon by DOE in reaching the
waiver determination.  Prior to any such termination, the Contractor will be
given written notice stating the extent of such proposed termination and the
reasons therefore, and a period of 30 days, or such longer period as the
Secretary or his designee shall determine for good cause shown in writing, to
show cause why the waiver of rights should not be so terminated.  Any waiver
termination shall be subject to the Contractor’s minimum license as provided in
paragraph (e) of this clause.

 

(q)         Atomic Energy.

 

No claim for pecuniary award or compensation under the provisions of the Atomic
Energy Act of 1954, as amended, shall be asserted by the Contractor or its
employees with respect to any invention or discovery made or conceived in the
course of or under this contract.

 

(r)            Publication.

 

It is recognized that during the course of work under this contract, the
contractor or its employees may from time to time desire to release or publish
information regarding scientific or technical developments conceived or first
actually reduced to practice in the course of or under this contract.  In order
that public disclosure of such information will not adversely affect the patent
interests of DOE or the contractor, approval for release of publication shall be
secured from Patent Counsel prior to any such release or publication.  In
appropriate circumstances, and after consultation with the contractor, Patent
Counsel may waive the right of prepublication review.

 

(s)          Forfeiture of rights in unreported subject inventions.

 

(1)   The contractor shall forfeit and assign to the Government, at the request
of the Secretary of Energy or designee, all rights in any subject invention
which the contractor fails to report to Patent Counsel within six months after
the time the contractor:

 

(i)    Files or causes to be filed a United States or foreign patent application
thereon; or

(ii)   Submits the final report required by paragraph (f)(7)(ii) of this clause,
whichever is later.

 

(2)   However, the Contractor shall not forfeit rights in a subject invention
if, within the time specified in paragraph (n)(1) of this clause, the
contractor:

 

(i)    Prepares a written decision based upon a review of the record that the
invention was neither conceived nor first actually reduced to practice in the
course of or under the contract and delivers the decision to Patent Counsel,
with a copy to the Contracting Officer; or

 

9

--------------------------------------------------------------------------------


 

(ii)   Contending that the subject invention is not a subject invention, the
contractor nevertheless discloses the subject invention and all facts pertinent
to this contention to the Patent Counsel, with a copy to the Contracting
Officer, or

(iii)  Establishes that the failure to disclose did not result from the
contractor’s fault or negligence.

 

(3)   Pending written assignment of the patent application and patents on a
subject invention determined by the Contracting Officer to be forfeited (such
determination to be a Final Decision under the Disputes clause of this
contract), the contractor shall be deemed to hold the invention and the patent
applications and patents pertaining thereto in trust for the Government.  The
forfeiture provision of this paragraph shall be in addition to and shall not
supersede any other rights and remedies which the Government may have with
respect to subject inventions.

 

(t)   U. S. Competitiveness

 

The Contractor agrees that any products embodying any waived invention or
produced through the use of any waived invention will be manufactured
substantially in the United States unless the Contractor can show to the
satisfaction of the DOE that it is not commercially feasible to do so.  In the
event the DOE agrees to foreign manufacture, there will be a requirement that
the Government’s support of the technology be recognized in some appropriate
manner, e.g., recoupment of the Government’s investment, etc.  The Contractor
agrees that it will not license, assign or otherwise transfer any waived
invention to any entity unless that entity agrees to these same requirements.
 Should the Contractor or other such entity receiving rights in the invention
undergo a change in ownership amounting to a controlling interest, then the
waiver, assignment, license, or other transfer of rights in the waived invention
is suspended until approved in writing by the DOE.

 

10

--------------------------------------------------------------------------------

 
